



Execution Version





--------------------------------------------------------------------------------





$1,200,000,000
FIVE-YEAR CREDIT AGREEMENT


dated as of June 30, 2017
among


S&P GLOBAL INC.
as Borrower


STANDARD & POOR’S FINANCIAL SERVICES LLC
as a Loan Guarantor




JPMORGAN CHASE BANK, N.A.
as Administrative Agent




BANK OF AMERICA, N.A.
as Syndication Agent


CITIBANK, N.A.
DEUTSCHE BANK SECURITIES INC.
MIZUHO BANK, LTD.
MORGAN STANLEY MUFG LOAN PARTNERS, LLC
as Documentation Agents


JPMORGAN CHASE BANK, N.A.
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED CITIGROUP GLOBAL MARKETS INC.
DEUTSCHE BANK SECURITIES INC. MIZUHO BANK, LTD.
MORGAN STANLEY MUFG LOAN PARTNERS, LLC
as Joint Lead Arrangers and Joint Bookrunners

--------------------------------------------------------------------------------





1



--------------------------------------------------------------------------------







TABLE OF CONTENTS


Page


ARTICLE I Definitions    7
SECTION 1.01    Defined Terms    7
SECTION 1.02    Classification of Loans and Borrowings.    27
SECTION 1.03    Terms Generally    28
SECTION 1.04    Accounting Terms; GAAP    28
SECTION 1.05    Exchange Rates    28
ARTICLE II The Credits    29
SECTION 2.01    Commitments    29
SECTION 2.02    Loans and Borrowings.    29
SECTION 2.03    Requests for Revolving Borrowings    30
SECTION 2.04    Competitive Bid Procedure    30
SECTION 2.05    Swingline Loans.    32
SECTION 2.06    Funding of Borrowings.    33
SECTION 2.07    Interest Elections.    34
SECTION 2.08    Termination and Reduction of Commitments    35
SECTION 2.09    Repayment of Loans; Evidence of Debt    36
SECTION 2.10    Prepayment of Loans.    37
SECTION 2.11    Fees    37
SECTION 2.12    Interest        37
SECTION 2.13    Alternate Rate of Interest    38
SECTION 2.14    Increased Costs.    39
SECTION 2.15    Break Funding Payments    40
SECTION 2.16    Taxes.    41






2



--------------------------------------------------------------------------------





SECTION 2.17    Payments Generally; Pro Rata Treatment; Sharing of
Set-offs    44
SECTION 2.18    Mitigation Obligations; Replacement of Lenders.    45
SECTION 2.19    Defaulting Lenders    45
SECTION 2.20    Proceeds.    47
SECTION 2.21    Extension of Maturity Date    47
ARTICLE III Letters of Credit    49
SECTION 3.01    L/C Commitment    49
SECTION 3.02    Procedure for Issuance of Letter of Credit    50
SECTION 3.03    Fees and Other Charges    50
SECTION 3.04    L/C Participations    50
SECTION 3.05    Reimbursement Obligation of the Borrower    51
SECTION 3.06    Obligations Absolute    52
SECTION 3.07    Letter of Credit Payments    52
SECTION 3.08    Applications    52
SECTION 3.09    Applicability of ISP and UCP        52
ARTICLE IV Representations and Warranties    52
SECTION 4.01    Organization, Powers and Good Standing    53
SECTION 4.02    Authorization of Borrowing, etc    53
SECTION 4.03    Financial Condition.    54
SECTION 4.04    No Adverse Material Change    54
SECTION 4.05    Litigation.    54
SECTION 4.06    Payment of Taxes.    54
SECTION 4.07    Governmental Regulation.    55
SECTION 4.08    Securities Activities.    55
SECTION 4.09    ERISA        55


SECTION 4.10    Disclosure    55
SECTION 4.11    Anti-Corruption Laws and Sanctions    55


3



--------------------------------------------------------------------------------





SECTION 4.12    EEA Financial Institution.    55
ARTICLE V Conditions    56
SECTION 5.01    Effective Date    56
SECTION 5.02    Each Credit Event    56
ARTICLE VI Affirmative Covenants    57
SECTION 6.01    Financial Statements and Other Reports.    57
SECTION 6.02    Corporate Existence    59
SECTION 6.03    Payment of Taxes.    59
SECTION 6.04    Maintenance of Properties; Insurance        59
SECTION 6.05    Compliance with Laws.    59
SECTION 6.06    Notices of ERISA Event    59
SECTION 6.07    Inspection Rights.    59
ARTICLE VII Negative Covenants    60
SECTION 7.01    Fundamental Changes.    60
SECTION 7.02    Liens.    60
SECTION 7.03    Financial Covenant.    61
SECTION 7.04    Use of Proceeds.    61
SECTION 7.05    Subsidiary Indebtedness    61
ARTICLE VIII Events of Default    62
SECTION 8.01    Failure to Make Payments When Due    62
SECTION 8.02    Default in Other Agreements    62
SECTION 8.03    Breach of Certain Covenants.    63
SECTION 8.04    Breach of Warranty    63
SECTION 8.05    Other Defaults Under Agreement    63
SECTION 8.06    Change In Control    63
SECTION 8.07    Involuntary Bankruptcy; Appointment of Receiver, etc    64
SECTION 8.08    Voluntary Bankruptcy; Appointment of Receiver, etc    64


4



--------------------------------------------------------------------------------





SECTION 8.09    Judgments and Attachments.    64
SECTION 8.10    Involuntary Dissolution.    64
SECTION 8.11    ERISA Event    64
ARTICLE IX The Administrative Agent    65
ARTICLE X Miscellaneous    67
SECTION 10.01    Notices.    67
SECTION 10.02    Waivers; Amendments    69
SECTION 10.03    Expenses; Indemnity; Damage Waiver; No Fiduciary Duty    70
SECTION 10.04    Successors and Assigns.    71
SECTION 10.05    Survival    74
SECTION 10.06    Counterparts; Integration; Effectiveness    74
SECTION 10.07    Severability    75
SECTION 10.08    Adjustments; Right of Setoff    75
SECTION 10.09    Governing Law; Jurisdiction; Consent to Service of
Process.    75
SECTION 10.10    WAIVER OF JURY TRIAL    76
SECTION 10.11    Headings    76
SECTION 10.12    Confidentiality    76
SECTION 10.13    USA PATRIOT Act.    77
SECTION 10.14    Conversion of Currencies.    77
SECTION 10.15    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. 78 ARTICLE XI Loan Guaranty    78


SECTION 11.01    Guaranty    78
SECTION 11.02    Guaranty of Payment    79
SECTION 11.03    No Discharge or Diminishment of Loan Guaranty    79
SECTION 11.04    Rights of Subrogation    80
SECTION 11.05    Reinstatement; Stay of Acceleration    80


5



--------------------------------------------------------------------------------





SECTION 11.06    Maximum Liability    80
SECTION 11.07    Release of S&P from Guaranty    80






SCHEDULES:
Schedule 2.01 -- Commitments
Schedule 4.01 -- Material Subsidiaries
Schedule 4.05 -- Material Litigation
Schedule 7.02 -- Existing Liens
Schedule 7.05 -- Existing Indebtedness




EXHIBITS:
Exhibit A    - Form of Assignment and Assumption
Exhibit B    - Form of U.S. Tax Compliance Certificate
Exhibit C    - Form of Opinion of General Counsel of Borrower
Exhibit D    - Form of Joinder Agreement




6



--------------------------------------------------------------------------------







FIVE-YEAR CREDIT AGREEMENT dated as of June 30, 2017, among S&P GLOBAL INC
(f/k/a McGraw Hill Financial, Inc.) (the “Borrower”), STANDARD & POOR’S
FINANCIAL SERVICES LLC (“S&P”) and the certain other subsidiaries of the
Borrower parties hereto from time to time as Loan Guarantors (as defined
herein), the several banks and other financial institutions from time to time
parties hereto (the “Lenders”), BANK OF AMERICA, N.A., as syndication agent (in
such capacity, the “Syndication Agent”), CITIBANK, N.A., DEUTSCHE BANK
SECURITIES INC., MIZUHO BANK, LTD. and MORGAN STANLEY MUFG LOAN PARTNERS, LLC
acting through Morgan Stanley Senior Funding, Inc. and The Bank of
Tokyo-Mitsubishi UFJ, LTD, as documentation agents (in such capacity, the
“Documentation Agents”), and JPMORGAN CHASE BANK, N.A., as administrative agent
(in such capacity, the “Administrative Agent”).


The parties hereto hereby agree as follows:


ARTICLE I


Definitions


SECTION 1.01    Defined Terms As used in this Agreement, the following terms
have the meanings specified below:


“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan is, or the Loans comprising such Borrowing are, bearing interest at a rate
determined by reference to the Alternate Base Rate.


“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Effective Date, by which the Borrower or any of its
Subsidiaries (i) acquires any ongoing business or all or substantially all of
the assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or (ii)
directly or indirectly acquires (in one transaction or as a result of the
consummation of the most recent transaction in a series of transactions) at
least a majority of the voting power of the outstanding capital stock of a
Person; provided that, notwithstanding the foregoing, any acquisition of capital
stock of any Person that, as a result of which, would be accounted for on a
consolidated basis with the Borrower and its Subsidiaries in accordance with
GAAP shall also constitute an “Acquisition”.


“Administrative Agent” has the meaning set forth in the preamble to this
Agreement.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.


“Agreed Currencies” means dollars, Pounds Sterling and Euros.


“Agreement” means this Credit Agreement, as amended, supplemented or otherwise
modified from time to time.




7



--------------------------------------------------------------------------------





“Agreement Currency” has the meaning assigned to such term in Section 10.14.


“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus 1/2 of 1% and (c) the LIBO Rate on such day for a LIBOR Loan with
a one-month interest period (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%. Any change in the Alternate Base
Rate due to a change in the Prime Rate, the NYFRB Rate or the LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the NYFRB Rate or the LIBO Rate, respectively.


“Alternative Rate” has the meaning assigned to such term in Section 2.13.


“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.


“Applicable ABR Spread” has the meaning set forth in the definition of
“Applicable Rate” in this Section 1.01.


“Applicable Creditor” has the meaning assigned to such term in Section 10.14.


“Applicable LIBOR Spread” has the meaning set forth in the definition of
“Applicable Rate” in this Section 1.01.


“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided, that in the
case of Section 2.19 when a Defaulting Lender shall exist, Applicable Percentage
shall mean the percentage of the total Commitments (disregarding any Defaulting
Lender’s Commitment) represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments
and to any Lender’s status as a Defaulting Lender at the time of determination.


“Applicable Rate” means, for any day, with respect to (a) any ABR Revolving
Loan, the Applicable LIBOR Spread less 1% per annum (the “Applicable ABR
Spread”); provided that, the Applicable ABR Spread shall not be less than 0%,
(b) any LIBOR Revolving Loan, the applicable rate per annum set forth below
under the caption “Applicable LIBOR Spread” (the “Applicable LIBOR Spread”), or
(c) commitment fees payable hereunder, the applicable rate per annum set forth
below under the caption “Commitment Fee Rate”, in each case based upon the
ratings by Moody’s and Fitch, respectively, applicable on such date to the Index
Debt, as set forth in the grid below:


Level
Ratings (Moody’s / Fitch)
Applicable LIBOR Spread
Commitment Fee Rate
I
A2 / A
0.875%
0.08%
II
A3 / A-
1.00%
0.10%
III
Baa1 / BBB+
1.125%
0.125%
IV
Baa2 / BBB
1.25%
0.15%
V
≤ Baa3 / BBB-
1.50%
0.175%





8



--------------------------------------------------------------------------------







For purposes of the foregoing, (i) if the ratings established or deemed to have
been established by Moody’s and Fitch for such debt shall be changed (other than
as a result of a change in the rating system of Moody’s or Fitch), such change
shall be effective as of the date on which it is first announced by the
applicable rating agency; (ii) if the ratings established or deemed to have been
established by Moody’s and Fitch for such debt shall fall within different
levels, the Applicable Rate shall be based on the higher of the two ratings
unless one of the two ratings is two or more levels lower than the other, in
which case the Applicable Rate shall be determined by reference to the level
next below that of the higher of the two ratings; (iii) if either Moody’s or
Fitch shall not have in effect a rating for such debt (other than by reason of
the circumstances referred to in the last sentence of this definition), the
Applicable Rate shall be based on the rating by the other rating agency; and
(iv) if neither Moody’s nor Fitch shall have in effect a rating for such debt,
the Applicable Rate shall be based on Level V. Each change in the Applicable
Rate shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change. If the rating system of Moody’s or Fitch shall change, the
Borrower and the Lenders shall negotiate in good faith to amend this definition
to reflect such changed rating system and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the rating
most recently in effect prior to such change.


“Application” means an application, in such form as the Issuing Lender may
specify from time to time, requesting the Issuing Lender to open a Letter of
Credit.


“Approved Fund” means, with respect to any Lender that is a fund that invests in
commercial loans, any other fund that invests in commercial loans and is managed
or advised by the same investment advisor as such Lender or by an Affiliate of
such investment advisor.


“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.


“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
“Available Commitment” means, as to any Lender at any time, an amount equal to
the excess, if any, of (a) such Lender’s Commitment then in effect minus (b)
such Lender’s Revolving Credit Exposure then outstanding; provided that, in
calculating any Lender’s Available Commitment for the purpose of determining
such Lender’s Available Commitment pursuant to Section 2.11(a), the aggregate
principal amount of Swingline Loans then outstanding shall be deemed to be zero.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator,


9



--------------------------------------------------------------------------------





custodian, assignee for the benefit of creditors or similar Person charged with
the reorganization or liquidation of its business appointed for it, or, in the
good faith determination of the Administrative Agent, has taken any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any such proceeding or appointment; provided that a Bankruptcy Event shall not
result solely by virtue of any of the control of, an ownership interest in, or
the acquisition of any ownership interest in, such Person, or any direct or
indirect parent entity thereof, by a Governmental Authority or instrumentality
thereof, provided, further, that such ownership interest does not result in or
provide such Person with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Person (or such Governmental Authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made by
such Person.


“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.


“Borrower” has the meaning set forth in the preamble to this Agreement.


“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of LIBOR Loans, as to which a single
Interest Period is in effect, (b) a Competitive Loan or group of Competitive
Loans of the same Type made on the same date and as to which a single Interest
Period is in effect or (c) a Swingline Loan.


“Borrowing Minimum” means (a) in the case of a Borrowing denominated in dollars,
$10,000,000 and (b) in the case of a Borrowing denominated in any Foreign
Currency, the smallest amount of such Foreign Currency that (i) is an integral
multiple of 5,000,000 units (or, in the case of Pounds Sterling, 500,000 units)
of such currency and (ii) has a Dollar Equivalent in excess of $5,000,000.
“Borrowing Multiple” means (a) in the case of a Borrowing denominated in
dollars, $5,000,000 and (b) in the case of a Borrowing denominated in any
Foreign Currency, 5,000,000 units (or, in the case of Pounds Sterling, 500,000
units) of such currency.


“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.


“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a LIBOR Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in the relevant Agreed Currency in the London interbank market or the
principal financial center of such Agreed Currency (and, if the Borrowings which
are the subject of a borrowing, drawing, payment, reimbursement or rate
selection are denominated in Euro, the term “Business Day” shall also exclude
any day on which the TARGET2 payment system is not open for the settlement of
payments in Euro).


“Calculation Date” means (i) with respect to any LIBOR Borrowing, the date that
is two (2) Business Days prior to the date of such Borrowing or, if applicable,
the date of conversion/continuation of any Borrowing as a LIBOR Borrowing and
(ii) with respect to all outstanding Borrowings, the last Business Day of each
calendar quarter and, during the continuation of an Event of Default, on any
other Business Day elected by the Administrative Agent in its discretion or upon
instruction by the Required Lenders.


10



--------------------------------------------------------------------------------







“Capitalized Lease” means any lease which is or should be capitalized on the
balance sheet of the lessee in accordance with GAAP existing on the date hereof
and Topic 840 of the Financial Accounting Standards Board Accounting Standards
Codification.


“Capitalized Lease Obligations” means the amount of the liability reflecting the
aggregate discounted amount of future payments under all Capitalized Leases
calculated in accordance with GAAP existing on the date hereof and Topic 840 of
the Financial Accounting Standards Board Accounting Standards Codification.


“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or, for purposes of
Section 2.14(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement. Notwithstanding anything herein to the contrary, (a)
all requests, rules, guidelines, requirements and directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or by United States or foreign
regulatory authorities, in each case pursuant to Basel III, and (b) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder or issued in
connection therewith or in implementation thereof, shall in each case be deemed
to be a Change in Law, regardless of the date enacted, adopted, issued or
implemented.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Competitive
Loans or Swingline Loans.


“Code” means the Internal Revenue Code of 1986, as amended from time to time.


“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Swingline Loans and
Letters of Credit hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08 and (b)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 10.04. The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assignment and Acceptance pursuant to
which such Lender shall have assumed its Commitment, as applicable.


“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.04.


“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.


“Competitive Bid Request” means a request by the Borrower for Competitive Bids
in accordance with Section 2.04.


“Competitive Loan” means a Loan made pursuant to Section 2.04.


“Compliance Certificate” has the meaning assigned to that term in Section
6.01(b)(i)


11



--------------------------------------------------------------------------------





hereof.


“Consenting Lender” has the meaning set forth in Section 2.21(b).


“Consolidated Cash Flow” of the Borrower and the Subsidiaries for any period
(the “Determination Period”) means the sum of (i) Consolidated Net Income for
the Determination Period, plus (ii) all amounts deducted in the determination of
such Consolidated Net Income in respect of (a) depreciation and amortization
(including without limitation amortization of assets held under Capitalized
Leases) excluding amortization relating to prepublication costs, (b)
Consolidated Interest Expense, (c) provisions for taxes based on or measured by
income and (d) non-recurring non-cash losses or charges and minus (iii) all
amounts added in the determination of such Consolidated Net Income in respect of
non-recurring non-cash gains; provided, however, that (1) when and to the extent
that non-cash losses or charges described in clause (ii)(d) above become cash
paid items, such amounts shall be deducted from Consolidated Cash Flow for the
period when paid and (2) when and to the extent that non-cash gains described in
clause (iii) above become cash received items, such amounts shall be added to
Consolidated Cash Flow for the period when received; provided, further, that
(A) if during the Determination Period the Borrower disposes of any asset and
such disposition constitutes a Material Disposition, the sum of (x) the net
income (loss) produced by such asset, before extraordinary items, during the
portion of the Determination Period prior to the date on which such asset was
disposed of, plus (y) all amounts deducted in determining such net income (loss)
for such period in respect of depreciation and amortization (including without
limitation amortization of assets held under Capitalized Leases), interest on
Indebtedness, and provisions for taxes based on or measured by income shall be
excluded on a pro forma adjusted and consolidated basis in Consolidated Cash
Flow for the Determination Period (to the extent they would otherwise have been
included thereto), and (B) if during the Determination Period the Borrower makes
an investment in any asset and such investment constitutes a Material
Investment, the sum of (x) the net income (loss) produced by such asset, before
extraordinary items, during the portion of the Determination Period prior to the
date on which such investment in such asset was made, plus (y) all amounts
deducted in determining such net income (loss) for such period in respect of
depreciation and amortization (including, without limitation, amortization of
assets held under Capitalized Leases), interest on Indebtedness, and provisions
for taxes based on or measured by income shall be included on a pro forma
adjusted and consolidated basis in Consolidated Cash Flow for the Determination
Period (to the extent they would have otherwise been excluded therefrom). As
used in this definition, “Material Disposition” means any disposition of assets
or series of related dispositions of assets that yields gross proceeds to the
Borrower or any of its Subsidiaries in excess of $100,000,000, provided that
such proceeds, together with the proceeds received by the Borrower or such
Subsidiary in any other such disposition of assets that yields gross proceeds to
the Borrower or such Subsidiary in excess of $100,000,000 during the
Determination Period, exceeds $200,000,000; and “Material Investment” means any
acquisition of assets or series of related acquisitions of assets by the
Borrower or any of its Subsidiaries that (a) constitutes assets comprising all
or substantially all of an operating unit of a business or constitutes all or
substantially all of the common stock of a Person and (b) involves the payment
of consideration by the Borrower or such Subsidiary in excess of $100,000,000,
provided that such consideration, together with the consideration paid in any
other such acquisitions of assets that involves the payment of consideration by
the Borrower or such Subsidiary in excess of $100,000,000 during the
Determination Period, exceeds $200,000,000.


“Consolidated Interest Expense” means, for any period, the interest expense of
the Borrower and its Subsidiaries determined on a consolidated basis in
conformity with GAAP existing on the date hereof including, without limitation,
(i) the amortization of debt discount, (ii) the amortization of all fees payable
in connection with the incurrence of Indebtedness to the extent included in
interest


12



--------------------------------------------------------------------------------





expense and (iii) the portion of any obligation with respect to a Capitalized
Lease allocable to interest expense.


“Consolidated Net Income” for any period means the net income (or loss) of the
Borrower and its Subsidiaries for such period before extraordinary items,
determined in accordance with GAAP existing on the date hereof on a consolidated
basis, after eliminating all intercompany items, provided that there shall be
excluded (i) income (or loss) of any Person (other than a consolidated
Subsidiary of such Person) in which any other Person (other than such Person or
any of its consolidated Subsidiaries) has a joint interest, except to the extent
of the amount of dividends or other distributions actually paid to such Person
or any of its consolidated Subsidiaries by such other Person during such Period,
(ii) except for purposes of Consolidated Cash Flow to the extent provided in
clause (B) of the definition thereof, the income (or loss) of any Person accrued
prior to the date it becomes a consolidated Subsidiary of such Person or is
merged into or consolidated with such Person or any of its consolidated
Subsidiaries, (iii) the income of any consolidated Subsidiary of such Person to
the extent that the declaration or payment of dividends or similar distributions
by that consolidated Subsidiary of the income is not at the time permitted, (iv)
any after-tax gains (but not pre-tax losses) attributable to sales of assets out
of the ordinary course of business and any after-tax gains on pension reversions
received by such Person and its consolidated Subsidiaries and (v) any income (or
loss) attributable to any lease of property (whether real, personal or mixed)
under which the Borrower or any of its Subsidiaries is the lessor; provided,
however, there shall be excluded from any calculation pursuant to any of clauses
(ii)-(iv) any income or loss attributable to assets purchased or sold, as the
case may be, having an individual or aggregate (for any consecutive twelve month
period) fair market value of less than $50,000,000.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.


“Credit Facility” means one or more (i) credit facilities with banks, investors,
purchasers or other debtholders or other lenders providing for revolving credit
loans or term loans or the issuance of letters of credit or bankers’ acceptances
or the like, (ii) note purchase agreements and indentures providing for the sale
of debt securities or (iii) agreements that refinance any debt incurred under
any arrangement or agreement described in clause (i) or (ii) or this clause
(iii), including in each case any successor or replacement arrangement,
arrangements, agreement or agreements.


“Credit Party” means the Administrative Agent, the Issuing Lender, the Swingline
Lender or any other Lender.


“CRISIL Limited” means CRISIL Limited, a company organized under the laws of
India, and each of its Subsidiaries.


“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.


“Defaulting Lender” means any Lender that (a) has failed, within three Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular


13



--------------------------------------------------------------------------------





default, if any) has not been satisfied, (b) has notified the Borrower or any
Credit Party in writing, or has made a public statement to the effect, that it
does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by the Administrative Agent, the Issuing
Lender or the Swingline Lender, acting in good faith, to provide a certification
in writing from an authorized officer of such Lender that it will comply with
its obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in Letters of Credit and Swingline Loans
under this Agreement, provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon such Person’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become the subject of a Bankruptcy Event or a Bail-In Action.


“Determination Date” means, as used in connection with any certificate, report
or calculation delivered hereunder, the date (which shall be specified in such
certificate, report or calculation) as of which the determinations set forth in
such certificate, report or calculation are made.


“Documentation Agents” has the meaning set forth in the preamble to this
Agreement.


“Dollar Equivalent” of any currency at any date shall mean (i) the amount of
such currency if such currency is dollars or (ii) the equivalent amount in
dollars of such currency if such currency is a Foreign Currency, calculated on
the basis of the Exchange Rate for such currency, on or as of the most recent
Calculation Date provided for in Section 1.05.


“Dollar Loan” means a Revolving Loan denominated in dollars.


“dollars” or “$” refers to lawful money of the United States of America.


“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Effective Date” means the date on which the conditions specified in Section
5.01 are satisfied (or waived in accordance with Section 10.02).


“Environmental Laws” means federal, state, local and foreign laws or
regulations, codes, orders, decrees, judgments or injunctions issued,
promulgated, approved or entered thereunder relating to pollution or protection
of the environment, including, without limitation, laws relating to emissions,


14



--------------------------------------------------------------------------------





discharges, releases or threatened releases of pollutants, contaminants,
chemicals, or industrial, toxic or hazardous substances or wastes into the
environment (including, without limitation, ambient air, surface water, ground
water, land
surface or subsurface strata) or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of pollutants, contaminants, chemicals or industrial, toxic or
hazardous substances or wastes.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.


“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with the Borrower within the meaning of Section
4001(a)(14) of ERISA or that, together with the Borrower, is treated as a single
employer under Section 414(b), (c), (m) or (o) of the Code.


“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of a non-exempt Prohibited Transaction; (c) any failure by
any Pension Plan to satisfy the minimum funding standards (within the meaning of
Sections 412 or 430 of the Code or Section 302 of ERISA) applicable to such
Pension Plan, whether or not waived; (d) the filing pursuant to Section 412 of
the Code or Section 302 of ERISA of an application for a waiver of the minimum
funding standard with respect to any Pension Plan or the failure by the Borrower
or any of its ERISA Affiliates to make any required contribution to a
Multiemployer Plan; (e) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Pension Plan, including but not limited to the imposition of
any Lien in favor of the PBGC or any Pension Plan; (f) a determination that any
Pension Plan is, or is reasonably expected to be, in “at risk” status (within
the meaning of Section 430 of the Code or Section 303 of ERISA); (g) the receipt
by the Borrower or any of its ERISA Affiliates from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Pension
Plan or to appoint a trustee to administer any Pension Plan under Section 4042
of ERISA; (h) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any
Pension Plan or Multiemployer Plan; or (i) the receipt by the Borrower or any of
its ERISA Affiliates of any notice, or the receipt by any Multiemployer Plan
from the Borrower or any of its ERISA Affiliates of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in endangered or critical status (within
the meaning of Section 432 of the Code or Section 305 or Title IV of ERISA) or
in critical and declining status (within the meaning of Section 305 of ERISA) or
that the PBGC has issued a partition order under Section 4233 of ERISA with
respect to the Multiemployer Plan.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.


“Euro” and “€” means the lawful currency of the Participating Member States
introduced in accordance with the provisions of Article 109(1)4 of the Treaty
and, in respect of all payments to be made under this Agreement in Euro, means
immediately available, freely transferable funds.
“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Borrower and each


15



--------------------------------------------------------------------------------





Lender.


“Event of Default” has the meaning assigned to such term in Article VIII.


“Exchange Act” means the Securities Exchange Act of 1934, as from time to time
amended, and any successor statutes.


“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into dollars, as set forth
at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency. In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such
Exchange Rate shall instead be calculated on the basis of the arithmetical mean
of the buy and sell spot rates of exchange of the Administrative Agent for such
Foreign Currency on the London market at 11:00 a.m., Local Time, on such date
for the purchase of dollars with such Foreign Currency, for delivery two
Business Days later; provided, that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent,
after consultation with the Borrower, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.


“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income (including branch profits taxes) by a jurisdiction as a
result of a present or former connection between such recipient and the
jurisdiction imposing such tax (other than any such connection arising solely
from the execution and delivery of this Agreement, the performance of the rights
and obligations herein, the receipt of any payment hereunder or the enforcement
of this Agreement), (b) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Borrower under Section 2.18(b)), any U.S.
withholding tax resulting from any law in effect on the date such Foreign Lender
becomes a party to this Agreement or at the time such Lender changes its
applicable lending office, except to the extent that such Foreign Lender’s
assignor (if any) or such Foreign Lender, in the case of a Lender that changes
its applicable lending office, was entitled, at the time of assignment or at the
time of the change in applicable lending office, to receive additional amounts
from the Borrower with respect to such withholding tax pursuant to Section
2.16(a), (c) Taxes attributable to a Lender’s (or a recipient’s) failure to
comply with Section 2.16(f) or (h) and (d) Taxes imposed pursuant to FATCA.


“Existing Facility” means the existing $1,200,000,000.00 syndicated five-year
credit facility under the Five-Year Credit Agreement, dated as of June 30, 2015,
as amended, among, inter alia, the Borrower, the lenders and guarantors parties
thereto and JPMorgan Chase Bank, as administrative agent.
“Extension Date” has the meaning set forth in Section 2.21(b).


“FATCA” means Sections 1471 through 1474 of the Code, as of the date hereof (or
any amended or successor version), any current or future regulations or official
interpretations thereof, any agreements entered into pursuant to Section 1471(b)
of the Code, any intergovernmental agreement with respect thereto and any law,
regulation, rule, promulgation or official agreement implementing an
intergovernmental agreement with respect to the foregoing.




16



--------------------------------------------------------------------------------





“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided, that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.


“Fee Payment Date” means (a) the third Business Day following the last day of
each March, June, September and December and (b) the day upon which the
Commitments terminate.


“Fiscal Quarter” means a quarterly period beginning on the first day of January,
April, July and October in each Fiscal Year.


“Fiscal Year” means an annual period beginning on January 1 in each year and
ending on December 31 of such year.


“Fitch” means Fitch Ratings Inc.


“Fixed Rate” means, with respect to any Competitive Loan (other than a LIBOR
Competitive Loan), the fixed rate of interest per annum specified by the Lender
making such Competitive Loan in its related Competitive Bid.


“Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed Rate.


“Foreign Benefit Arrangement” means any employee benefit arrangement mandated by
non-U.S. law that is maintained or contributed to by the Borrower or any ERISA
Affiliate.


“Foreign Currencies” means, collectively, Pounds Sterling and Euros.


“Foreign Currency Borrowing” means a Borrowing comprised of Foreign Currency
Loans.


“Foreign Currency Loan” means a Loan denominated in a Foreign Currency.


“Foreign Lender” means any Lender that is not a “United States Person” as
defined by Section 7701(a)(30) of the Code.
“Foreign Plan” means each employee benefit plan (within the meaning of Section
3(3) of ERISA, whether or not subject to ERISA) that is not subject to U.S. law
and is maintained or contributed to by the Borrower or any ERISA Affiliate.


“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time except as specifically noted.


“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.


“Guarantee” means, with respect to any Person, (i) any guarantee, reimbursement
agreement or similar contingent obligation made by such Person in respect of any
Indebtedness of any


17



--------------------------------------------------------------------------------





other Person, (ii) any other arrangement whereby credit is extended to any other
Person on the basis of any promise or undertaking of such Person, (a) to pay the
Indebtedness of such other Person, (b) to purchase an obligation owed by such
other Person, (c) to purchase or lease assets under circumstances that would
enable such other Person to discharge such credit of its obligations or (d) to
maintain the capital, working capital, solvency or general financial condition
of such other Person, in each case whether or not such arrangement is disclosed
in the balance sheet of such other Person or is referred to in a footnote
thereto, and (iii) any liability (other than Indebtedness which is recourse to a
Subsidiary of the Borrower, the only asset of which is its interest in the
partnership of which the Subsidiary is the general partner, and which
Indebtedness is non-recourse to the Borrower) as a general partner of a
partnership in respect of Indebtedness of such partnership; provided, however,
that the term Guarantee shall not include (1) endorsements for collection or
deposit in the ordinary course of business or (2) obligations of the Borrower
and its Subsidiaries which would constitute Guarantees solely by virtue of the
continuing liability of any such Person which has sold assets subject to
liabilities for liabilities which were assumed by another Person acquiring the
assets which were sold, unless such liability is required to be carried on the
balance sheet of the Borrower and its Subsidiaries in accordance with GAAP. The
amount of any Guarantee and the amount of Indebtedness resulting from such
Guarantee shall be the amount which would have to be carried on the balance
sheet of the guarantor in respect of such Guarantee in accordance with GAAP.


“Guaranteed Obligations” has the meaning set forth in Section 11.01.


“Guarantor Release” has the meaning set forth in Section 11.07.


“Indebtedness” means, with respect to any Person, all obligations, for the
repayment of borrowed money, which in accordance with GAAP in effect on the date
hereof should be classified upon such Person’s balance sheet as liabilities, but
in any event including (i) liabilities for the repayment of borrowed money to
the extent secured by any Lien existing on property owned or acquired by such
Person or a Subsidiary thereof, whether or not the liability secured thereby
shall have been assumed by such Person and (ii) all Guarantees of such Person
for the repayment of borrowed money.
“Indebtedness to Cash Flow Ratio” means the ratio of (i) Indebtedness of the
Borrower at the Determination Date to (ii) the Consolidated Cash Flow for the
four consecutive Fiscal Quarters ending on the Determination Date.


“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under this Agreement.


“Independent Public Accountant” means any of the firms of public accountants (or
their survivors in any merger therewith) currently referred to as the “Big Four”
or any other firm of public accountants of nationally recognized stature which
is (i) independent (as such term is defined in the rules and regulations
promulgated by the Securities and Exchange Commission under the Exchange Act)
from the Person the financial statements of which are being reported on, (ii)
selected by such Person and (iii) reasonably acceptable to the Required Lenders.


“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.07.


“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of


18



--------------------------------------------------------------------------------





the Borrower that is not guaranteed by any other Person (other than, at any time
that the Loan Guaranty is in effect, any Person that is a Loan Guarantor at such
time) or, except for the foregoing, subject to any other credit enhancement.


“Index Joint Venture” means the joint venture among the Borrower, CME Group Inc.
and CME Group Index Services LLC pursuant to that certain Contribution
Agreement, dated as of November 4, 2011.


“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, (b) with respect to any LIBOR Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a LIBOR Borrowing with an Interest Period of
more than three months’ duration, each day prior to the last day of such
Interest Period that occurs at intervals of three months’ duration after the
first day of such Interest Period, (c) with respect to any Fixed Rate Loan, the
last day of the Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a Fixed Rate Borrowing with an Interest Period of
more than 90 days’ duration (unless otherwise specified in the applicable
Competitive Bid Request), each day prior to the last day of such Interest Period
that occurs at intervals of 90 days’ duration after the first day of such
Interest Period, and any other dates that are specified in the applicable
Competitive Bid Request as Interest Payment Dates with respect to such Borrowing
and (d) with respect to any Swingline Loan, the day that such Loan is, or is
required to be, repaid.


“Interest Period” means (a) with respect to any LIBOR Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, twelve months) thereafter, as the Borrower
may elect and (b) with respect to any Fixed Rate Borrowing, the period (which
shall not be less than 7 days or more than 360 days) commencing on the date of
such Borrowing and ending on the date specified in the applicable Competitive
Bid Request; provided, that (i) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a LIBOR Borrowing only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, (ii) any
Interest Period pertaining to a LIBOR Borrowing that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period and
(iii) no Interest Period that begins before a Maturity Date for any Lender shall
extend beyond such Maturity Date. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and, in the case of
a Revolving Borrowing, thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.


“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).


“Issuing Lender” means each of (i) JPMorgan Chase Bank, (ii) Bank of America,
and (iii) any other Lender approved by the Administrative Agent (such approval
not to be unreasonably withheld, conditioned or delayed) and the Borrower that
has agreed in its sole discretion to act as an “Issuing Lender” hereunder, or
any of their respective affiliates of any of the foregoing, in each case in its
capacity as issuer of any Letter of Credit and with respect to all or a portion
of the L/C Commitment as reflected in such Issuing Lender’s L/C Sublimit. Each
reference herein to “the Issuing Lender” shall


19



--------------------------------------------------------------------------------





be deemed to be a reference to the relevant Issuing Lender.


“JPMorgan Chase Bank” means JPMorgan Chase Bank, N.A.


“Judgment Currency” has the meaning assigned to such term in Section 10.14.


“L/C Commitment” means $50,000,000.00.


“L/C Exposure” means, at any time, the total L/C Obligations. The L/C Exposure
of any Lender at any time shall be its Applicable Percentage of the total L/C
Exposure at such time.


“L/C Obligations” means, at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate amount of drawings under Letters of Credit that
have not then been reimbursed pursuant to Section 3.05. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.


“L/C Participants” means the collective reference to all the Lenders other than
the Issuing Lender with respect to the relevant Letter of Credit.
“L/C Sublimit” means (i) for each of JPMorgan Chase Bank and Bank of America,
N.A., each separately in its capacity as Issuing Lender, $25,000,000.00 and (ii)
for any other Lender that becomes an Issuing Lender after the date hereof, such
amount as may be separately agreed in writing between the Borrower and such
Issuing Lender.


“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Acceptance. Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender.


“Letters of Credit” has the meaning set forth in Section 3.01.


“LIBO Rate” means, with respect to any LIBOR Loan denominated in any Agreed
Currency for any Interest Period, the London interbank offered rate as
administered by the ICE Benchmark Administration (or any other person which
takes over the administration of that rate) for such Agreed Currency for a
period equal in length to such Interest Period as displayed on pages LIBOR01 or
LIBOR02 of the Reuters Screen that displays such rate (or, in the event that
such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion; in
each case, the “Screen Rate”) at approximately 11:00 a.m., London time, on the
Quotation Day for such Agreed Currency and Interest Period; provided, that if
the Screen Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement; provided further, that if the Screen Rate
shall not be available at such time for such Interest Period (an “Impacted
Interest Period”), then the LIBO Rate for such Agreed Currency and such Interest
Period shall be the Interpolated Rate. “Interpolated Rate” means the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the Screen Rate for
the longest period for which the Screen Rate is available


20



--------------------------------------------------------------------------------





for the applicable currency that is shorter than the Impacted Interest Period
and (b) the Screen Rate for the shortest period for which that Screen Rate is
available for the applicable currency that exceeds the Impacted Interest Period,
in each case, at such time; provided, that if any Interpolated Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.


“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan is, or the Loans comprising such Borrowing are, bearing interest at a rate
determined by reference to the LIBO Rate.


“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including, without limitation, any conditional sale or other
title retention agreement or lease in the nature thereof) or any sale of
receivables with recourse against the seller.


“Loan Guarantors” means, collectively, S&P and each other Subsidiary of the
Borrower that has executed a Joinder Agreement substantially in the form of
Exhibit D and has not been released from the Loan Guaranty, and their successors
and assigns.
“Loan Guaranty” means Article XI of this Agreement.


“Loan Parties” means the Borrower and the Loan Guarantors.


“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.


“Local Time” means (i) local time in New York City in the case of a Loan or
Borrowing denominated in dollars and (ii) local time in London, England in the
case of a Foreign Currency Loan or Foreign Currency Borrowing (or, in the case
of this clause (ii), the principal city in which transactions in such Foreign
Currency are conducted, as determined and notified to the Borrower and Lenders
from time to time by the Administrative Agent).


“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the LIBO Rate, the marginal rate of interest, if any, to be added to or
subtracted from the LIBO Rate to determine the rate of interest applicable to
such Loan, as specified by the Lender making such Loan in its related
Competitive Bid.


“Margin Stock” has the meaning assigned to that term in Regulation U of the
Board as in effect from time to time.


“Material Adverse Effect” means a material adverse effect on the business,
operations, properties, assets or financial condition of the Borrower and its
Subsidiaries, taken as a whole.


“Material Subsidiary” means each Subsidiary of the Borrower that is a
“significant subsidiary” as defined in Regulation § 230.405 promulgated pursuant
to the Securities Act, as such Regulation is in effect on the date hereof.


“Maturity Date” means June 30, 2022, subject to the extension thereof pursuant
to Section 2.21 (or, if such day is not a Business Day, the next succeeding
Business Day); provided, however, that the Maturity Date for any Lender that is
a Non-Consenting Lender to any requested extension pursuant to Section 2.21
shall be the Maturity Date in effect immediately prior to the applicable
Extension Date for all purposes of this Agreement.




21



--------------------------------------------------------------------------------





“MH Brand License Agreement” has the meaning set forth in the Contribution
Agreement referred to in the definition of “Index Joint Venture”.


“Moody’s” shall mean Moody’s Investors Service, Inc.


“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.


“Non-Consenting Lender” has the meaning specified in Section 2.21(b).


“Notes” means the Revolving Notes and the Swingline Note.


“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided, that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” shall mean the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a Federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.


“Obligated Party” has the meaning set forth in Section 11.02.


“Obligations” means all unpaid principal of and accrued and unpaid interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, all accrued and unpaid fees and all
expenses, reimbursements, indemnities and other obligations (including
Reimbursement Obligations) of the Borrower to the Lenders or to any Lender, the
Administrative Agent, any Issuing Lender or any indemnified party arising under
this Agreement or the Letters of Credit.


“Officer’s Certificate” means, as applied to any Loan Party, a certificate
executed on behalf of such Loan Party by its Chairman of the Board (if an
officer), its President, its Chief Financial Officer or its Treasurer.


“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement, except any such Taxes that are
imposed with respect to an assignment as a result of a present or former
connection between a Lender (or other recipient of a payment) and the
jurisdiction imposing such Tax (other than any such connection arising solely
from the execution and delivery of this Agreement, the performance of the rights
and obligations herein, the receipt of any payment hereunder or the enforcement
of this Agreement).


“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB


22



--------------------------------------------------------------------------------





as an overnight bank funding rate (from and after such date as the NYFRB shall
commence to publish such composite rate).


“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Borrowing, plus any
taxes, levies, imposts, duties,
deductions, charges or withholdings imposed upon, or charged to, the
Administrative Agent by any relevant correspondent bank in respect of such
amount in such relevant currency.


“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a Subsidiary.


“Participant” has the meaning set forth in Section 10.04.


“Participant Register” has the meaning set forth in Section 10.04.


“Participating Member State” means any member state of the European Union that
adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.


“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
Section 4002 of ERISA and any successor entity performing similar functions.


“Pension Plan” means any Plan (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which the Borrower or any ERISA Affiliate is (or, if
such Plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.


“Permitted Liens” means:


(a)Liens for taxes, assessments or governmental charges or levies (including any
Lien imposed by ERISA arising out of an ERISA Event), either not yet delinquent
or so long as the amount, applicability or validity of the same is being
contested in good faith provided that any proceedings commenced for the
foreclosure on such Liens have been duly suspended and adequate reserves, if
any, have been established therefor in accordance with GAAP;


(b)Statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and other Liens imposed by law incurred in the ordinary course of
business for sums not delinquent for a period of more than 45 days or being
contested in good faith, if such reserve or other appropriate provision, if any,
as shall be required by GAAP, shall have been made therefor;


(c)Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
bids, leases, government contracts, performance and return-of-money bonds and
other similar obligations (exclusive of obligations for the payment of


23



--------------------------------------------------------------------------------





borrowed money);


(d)Any attachment or judgment Lien unless the attachment or judgment it secures
shall remain undischarged and execution thereof shall remain unstayed pending
appeal for a period of 60 days;
(e)Easements, rights-of-way, restrictions, minor defects or irregularities in
title and other similar charges or encumbrances not interfering in any material
respect with the ordinary conduct of the business of the Borrower or any of its
Subsidiaries;


(f)
Any interest or title of a lessor under any lease;



(g)Liens arising from equipment leases entered into in the ordinary course of
business; and


(h)Liens in favor of the Index Joint Venture granted pursuant to the Trademark
Security Agreement as in effect on the date thereof to secure the obligations of
the Loan Guarantor under the MH Brand License Agreement.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any employee benefit plan as defined in Section 3(3) of ERISA,
including any employee welfare benefit plan (as defined in Section 3(1) of
ERISA), any employee pension benefit plan (as defined in Section 3(2) of ERISA),
and any plan which is both an employee welfare benefit plan and an employee
pension benefit plan, and in respect of which the Borrower or any ERISA
Affiliate is an “employer” as defined in Section 3(5) of ERISA.


“Pounds Sterling” or “£” means the lawful money of the United Kingdom.


“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank as its prime rate in effect at its principal
office in New York City; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.


“Prohibited Transaction” has the meaning assigned to such term in Section 406 of
ERISA and Section 4975(c)(1) of the Code.


“QMA Notice” has the meaning set forth in the definition of “Qualifying Material
Acquisition”.


“QMA Notice Date” means, with respect to any QMA Notice, the date on which such
QMA Notice is delivered to the Administrative Agent.


“Qualifying Material Acquisition” means any Acquisition, if the aggregate amount
of consideration paid in respect of, and indebtedness incurred to finance, such
Acquisition is in the aggregate at least $1,000,000,000 and the Borrower has
designated such Acquisition as a “Qualifying Material Acquisition” by written
notice (a “QMA Notice”) to the Administrative Agent; provided that such QMA
Notice shall be irrevocable and the applicable QMA Notice Date must occur on or
prior to the date on which the Compliance Certificate for the Fiscal Quarter
during which such Acquisition is consummated is due in accordance with Section
6.01(b).


24



--------------------------------------------------------------------------------







“Quotation Day” means, with respect to any LIBOR Borrowing for any Interest
Period, (i) if the currency is Pounds Sterling, the first day of such Interest
Period, (ii) if the currency is Euro, the day that is two (2) TARGET2 Days
before the first day of such Interest Period, and (iii) if the currency is
dollars, two (2) Business Days prior to the commencement of such Interest Period
(unless, in each case, market practice differs in the relevant market where the
LIBO Rate for such currency is to be determined, in which case the Quotation Day
will be determined by the Administrative Agent in accordance with market
practice in such market (and if quotations would normally be given on more than
one day, then the Quotation Day will be the last of those days)).


“Register” has the meaning set forth in Section 10.04.


“Reimbursement Obligation” means the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.05 for amounts drawn under Letters of
Credit.


“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.


“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing at least 51% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time; provided that,
for purposes of declaring the Loans to be due and payable pursuant to Article
VIII, and for all purposes after the Loans become due and payable pursuant to
Article VIII or the Commitments expire or terminate, the outstanding Competitive
Loans of the Lenders shall be included in their respective Revolving Credit
Exposures in determining the Required Lenders.


“Requirement of Law” means, as to any Person, any law, treaty, rule or
regulation or determination of any arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.


“Reset Date” has the meaning set forth in Section 1.05(a).


“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of (a) the outstanding principal amount of such Lender’s Revolving Loans at
such time (or the Dollar Equivalent thereof, in the case of Foreign Currency
Loans), (b) such Lender’s Swingline Exposure at such time and (c) such Lender’s
L/C Exposure at such time.


“Revolving Loan” means a Loan made pursuant to Section 2.03.


“Revolving Note” means a promissory note executed and delivered pursuant to
Section 2.09(e) evidencing the Revolving Loans made by a Lender.


“S&P” has the meaning set forth in the preamble to this Agreement.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).




25



--------------------------------------------------------------------------------





“Sanctioned Person” means, at any time, (a) any Person listed in any Sanctions-
related list of designated Persons maintained by the Office of Foreign Assets
Control of the U.S. Department of Treasury, the U.S. Department of State or by
the United Nations Security Council, the European Union or Her Majesty’s
Treasury of the United Kingdom, (b) any Person located, organized or resident in
a Sanctioned Country or (c) any Person owned 50% or more by any such Person or
Persons described in the foregoing clause (a).


“Sanctions” means all economic or financial sanctions or trade embargos imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of Treasury or the Department of State, or (b) the United Nations
Security Council, the European Union or Her Majesty’s Treasury of the United
Kingdom.


“Securities Act” means the Securities Act of 1933, as from time to time amended,
and any successor statutes.


“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the applicable Lender is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.


“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other entity the accounts of
which would be consolidated with those of the parent in the parent's
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date, as well as any other corporation, limited
liability company, partnership, association or other entity (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.


“Swingline Commitment” means the commitment of the Swingline Lender made in
Section 2.05(a).


“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Applicable Percentage of the total
Swingline Exposure at such time related to Swingline Loans other than any
Swingline Loans made by such Lender in its capacity as a Swingline Lender and
(b) if such Lender shall be a Swingline Lender, the principal amount of all
Swingline Loans made by such Lender outstanding at such time (to the extent that
the other Lenders shall not have funded their participations in such Swingline
Loans).


“Swingline Lender” means JPMorgan Chase Bank, in its capacity as lender of
Swingline Loans hereunder.


“Swingline Loan” means a Loan made pursuant to Section 2.05.


26



--------------------------------------------------------------------------------







“Swingline Note” means a promissory note executed and delivered pursuant to
Section 2.09(e) evidencing the Swingline Loans made by the Swingline Lender.


“Syndication Agent” has the meaning set forth in the preamble to this Agreement.


“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in Euro.


“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
Euro.


“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.


“Trademark Security Agreement” means the Trademark Security Agreement entered
into between the Loan Guarantor and the Index Joint Venture.


“Transactions” means the execution, delivery and performance by each Loan Party
of this Agreement (including by execution and delivery of a Joinder Agreement
substantially in the form of Exhibit D), any request for and the issuance of any
Letter of Credit, and, in the case of the Borrower, the borrowing of Loans and
the use of the proceeds thereof.


“Treaty” means the Treaty establishing the European Economic Community, being
the Treaty of Rome of March 25, 1957 as amended by the Single European Act 1986
and the Maastricht Treaty (which was signed on February 7, 1992 and came into
force on November 1, 1993) and as may from time to time be further amended,
supplemented or otherwise modified.


“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate, the Alternate Base Rate or, in the
case of a Competitive Loan or Borrowing, the LIBO Rate or a Fixed Rate.


“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce Publication
No. 600 (or such later version thereof as may be in effect at the time of
issuance).
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


SECTION 1.02 Classification of Loans and Borrowings.For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “LIBOR


27



--------------------------------------------------------------------------------





Loan”) or by Class and Type (e.g., a “LIBOR Revolving Loan”). Borrowings also
may be classified and referred to by Class (e.g., a “Revolving Borrowing”) or by
Type (e.g., a “LIBOR Borrowing”) or by Class and Type (e.g., a “LIBOR Revolving
Borrowing”).


SECTION 1.03    Terms Generally.The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.


SECTION 1.04    Accounting Terms; GAAP.Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP; provided that, if the Borrower notifies the Administrative
Agent that the Borrower requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the date hereof in GAAP or in
the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.


SECTION 1.05    Exchange Rates.


(a)Not later than 1:00 p.m., New York City time, on each Calculation Date, the
Administrative Agent shall (i) determine the Exchange Rate as of such
Calculation Date with respect to each Foreign Currency (A) in which any Lender
or Lenders shall have extended a commitment to make Loans or (B) in which any
Loan or Loans shall be outstanding and (ii) give notice thereof to the Lenders
and the Borrower. The Exchange Rates so determined shall become effective on the
first Business Day immediately following the relevant Calculation Date (a “Reset
Date”), shall remain effective until the next succeeding Reset Date, and shall
for all purposes of this Agreement (other than Section 10.14 or any other
provision expressly requiring the use of a current Exchange Rate) be the
Exchange Rates employed in converting any amounts between dollars and Foreign
Currencies.


(b)Not later than 5:00 p.m., New York City time, on each Reset Date and each
Borrowing Date with respect to Foreign Currency Loans, the Administrative Agent
shall (i) determine the Dollar Equivalent of the aggregate principal amount of
the Foreign Currency Loans then outstanding (after giving effect to any Foreign
Currency Loans to be made or repaid on such date) and (ii) notify the Lenders
and the Borrower of the results of such determination.


28



--------------------------------------------------------------------------------







ARTICLE II


The Credits


SECTION 2.01    Commitments. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make Revolving Loans denominated in
Agreed Currencies (selected by the Borrower) to the Borrower from time to time
during the Availability Period in an aggregate Dollar Equivalent principal
amount that will not result in (a) such Lender’s Revolving Credit Exposure
exceeding such Lender’s Commitment or (b) the sum of the total Revolving Credit
Exposures plus the aggregate principal amount of outstanding Competitive Loans
exceeding the total Commitments. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Revolving Loans.


SECTION 2.02    Loans and Borrowings.Each Revolving Loan shall be made as part
of a Borrowing consisting of Revolving Loans denominated in Agreed Currencies
(selected by the Borrower) made by the Lenders ratably in accordance with their
respective Commitments. Each Competitive Loan shall be made in accordance with
the procedures set forth in Section 2.04 and shall be denominated in dollars.
The failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments and Competitive Bids of the Lenders are several and no Lender shall
be responsible for any other Lender’s failure to make Loans as required.


(b)Subject to Section 2.13, (i) each Revolving Borrowing shall be comprised
entirely of ABR Loans or LIBOR Loans as the Borrower may request in accordance
herewith; provided that each ABR Loan shall only be made in dollars, and (ii)
each Competitive Borrowing shall be comprised entirely of LIBOR Loans or Fixed
Rate Loans as the Borrower may request in accordance herewith. Each Swingline
Loan shall be an ABR Loan. Each Lender
at its option may make any LIBOR Loan by causing any domestic or foreign branch
or Affiliate of such Lender to make such Loan; provided that any exercise of
such option shall not affect the obligation of the Borrower to repay such Loan
in accordance with the terms of this Agreement and shall not cause the Borrower
to incur as of the date of the exercise of such option any greater liability
than it shall then have under Sections 2.14 and 2.16.


(c)At the commencement of each Interest Period for any LIBOR Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of the applicable Borrowing Multiple and not less than the Borrowing
Minimum (provided that a LIBOR Revolving Borrowing that is a Foreign Currency
Borrowing may be continued into a new Interest Period pursuant to Section 2.07
without regard to the foregoing). At the time that each ABR Revolving Borrowing
is made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $5,000,000 and not less than $10,000,000; provided that an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the total Commitments. Each Competitive Borrowing shall be in
an aggregate amount that is an integral multiple of $1,000,000 and not less than
$5,000,000. Each Swingline Loan shall be in an amount that is an integral
multiple of $1,000,000 and shall be in an aggregate minimum amount of
$1,000,000. Borrowings of more than one Type and Class may be outstanding at the
same time; provided that there shall not at any time be more than a total of 10
LIBOR Revolving Borrowings outstanding.


(d)Notwithstanding any other provision of this Agreement, the Borrower shall not


29



--------------------------------------------------------------------------------





be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.


SECTION 2.03    Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a LIBOR Borrowing, not later than 11:00 a.m., Local
Time, three Business Days before the date of the proposed Borrowing or (b) in
the case of an ABR Borrowing, not later than 10:00 a.m., New York City time, on
the day of the proposed Borrowing. Each such telephonic Borrowing Request shall
be irrevocable and shall be confirmed promptly by hand delivery or telecopy to
the Administrative Agent of a written Borrowing Request in a form approved by
the Administrative Agent and signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:


(i)the aggregate amount of the requested Borrowing;


(ii)
the date of such Borrowing, which shall be a Business Day;



(iii)whether such Borrowing is to be an ABR Borrowing or a LIBOR Borrowing;


(iv)in the case of a LIBOR Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period” and the currency of such Borrowing, which shall be an
Agreed Currency;
(v)the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06; and


(vi)in the case of a Borrowing in a Foreign Currency, the location from which
payments of the principal and interest on such Borrowing will be made, which
will comply with the requirements of Section 2.17.


If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no currency is
specified with respect to any requested LIBOR Borrowing, then the Borrower shall
be deemed to have selected dollars. If no Interest Period is specified with
respect to any requested LIBOR Revolving Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.


SECTION 2.04    Competitive Bid Procedure Subject to the terms and conditions
set forth herein, from time to time during the Availability Period the Borrower
may request Competitive Bids and may (but shall not have any obligation to)
accept Competitive Bids and borrow Competitive Loans; provided that the sum of
the total Revolving Credit Exposures plus the aggregate principal amount of
outstanding Competitive Loans at any time shall not exceed the total
Commitments. To request Competitive Bids, the Borrower shall notify the
Administrative Agent of such request by telephone, in the case of a LIBOR
Borrowing, not later than 11:00 a.m., New York City time, four Business Days
before the date of the proposed Borrowing and, in the case of a Fixed Rate
Borrowing, not later than 10:00 a.m., New York City time, one Business Day
before the date of the proposed Borrowing; provided that the Borrower may submit
up to (but not more than) three Competitive Bid Requests on the same day, but a
Competitive Bid Request shall not be made within five Business Days


30



--------------------------------------------------------------------------------





after the date of any previous Competitive Bid Request, unless any and all such
previous Competitive Bid Requests shall have been withdrawn or all Competitive
Bids received in response thereto rejected. Each such telephonic Competitive Bid
Request shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Competitive Bid Request in a form approved by
the Administrative Agent and signed by the Borrower. Each such telephonic and
written Competitive Bid Request shall specify the following information in
compliance with Section 2.02:


(i)the aggregate amount of the requested Borrowing;


(ii)
the date of such Borrowing, which shall be a Business Day;



(iii)whether such Borrowing is to be a LIBOR Borrowing or a Fixed Rate
Borrowing;


(iv)the Interest Period to be applicable to such Borrowing, which shall be a
period contemplated by the definition of the term “Interest Period”;


(v)the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06; and
(vi)the maturity date of such Borrowing, which shall be a date between 7 and 360
days after the date of such Borrowing.


Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof by telecopy, inviting the Lenders to submit Competitive Bids.


(b)Each Lender may (but shall not have any obligation to) make one or more
Competitive Bids to the Borrower in response to a Competitive Bid Request. Each
Competitive Bid by a Lender must be in a form approved by the Administrative
Agent and must be received by the Administrative Agent by telecopy, in the case
of a LIBOR Competitive Borrowing, not later than 9:30 a.m., New York City time,
three Business Days before the proposed date of such Competitive Borrowing, and
in the case of a Fixed Rate Borrowing, not later than 9:30 a.m., New York City
time, on the proposed date of such Competitive Borrowing. Competitive Bids that
do not conform substantially to the form approved by the Administrative Agent
may be rejected by the Administrative Agent, and the Administrative Agent shall
notify the applicable Lender as promptly as practicable. Each Competitive Bid
shall specify (i) the principal amount (which shall be a minimum of $5,000,000
and an integral multiple of $1,000,000 and which may equal the entire principal
amount of the Competitive Borrowing requested by the Borrower) of the
Competitive Loan or Loans that the Lender is willing to make, (ii) the
Competitive Bid Rate or Rates at which the Lender is prepared to make such Loan
or Loans (expressed as a percentage rate per annum in the form of a decimal to
no more than four decimal places) and (iii) the Interest Period applicable to
each such Loan and the last day thereof.


(c)The Administrative Agent shall promptly notify the Borrower by telecopy of
the Competitive Bid Rate and the principal amount specified in each Competitive
Bid and the identity of the Lender that shall have made such Competitive Bid.


(d)Subject only to the provisions of this paragraph, the Borrower may accept or
reject any Competitive Bid. The Borrower shall notify the Administrative Agent
by telephone, confirmed by telecopy in a form approved by the Administrative
Agent, whether and to what extent it has decided to accept or reject each
Competitive Bid, in the case of a LIBOR Competitive Borrowing,


31



--------------------------------------------------------------------------------





not later than 10:30 a.m., New York City time, three Business Days before the
date of the proposed Competitive Borrowing, and in the case of a Fixed Rate
Borrowing, not later than 10:30 a.m., New York City time, on the proposed date
of the Competitive Borrowing; provided that (i) the failure of the Borrower to
give such notice shall be deemed to be a rejection of each Competitive Bid, (ii)
the Borrower shall not accept a Competitive Bid made at a particular Competitive
Bid Rate for a particular Interest Period if the Borrower rejects a Competitive
Bid made at a lower Competitive Bid Rate for the same Interest Period, (iii) the
aggregate amount of the Competitive Bids accepted by the Borrower shall not
exceed the aggregate amount of the requested Competitive Borrowing specified in
the related Competitive Bid Request, (iv) to the extent necessary to comply with
clause (iii) above, the Borrower may accept Competitive Bids at the same
Competitive Bid Rate in part, which acceptance, in the case of multiple
Competitive Bids at such Competitive Bid Rate, shall be made pro rata in
accordance with the amount of each such Competitive Bid, and (v) except pursuant
to clause (iv) above, no Competitive Bid shall be accepted for a Competitive
Loan unless such Competitive Loan is in a minimum principal amount of $5,000,000
and an integral multiple of $1,000,000; provided, further, that if a Competitive
Loan must be in an amount less than $5,000,000 because of the provisions of
clause (iv) above, such Competitive Loan may be for a minimum of $1,000,000 or
any integral multiple thereof, and in calculating the pro rata allocation of
acceptances of portions of multiple Competitive Bids at a particular Competitive
Bid Rate pursuant to clause (iv) the amounts shall be rounded to integral
multiples of $1,000,000 in a manner determined by the Borrower. A notice given
by the Borrower pursuant to this paragraph shall be irrevocable.


(e)The Administrative Agent shall promptly notify each bidding Lender by
telecopy whether or not its Competitive Bid has been accepted (and, if so, the
amount and Competitive Bid Rate so accepted), and each successful bidder will
thereupon become bound, subject to the terms and conditions hereof, to make the
Competitive Loan in respect of which its Competitive Bid has been accepted.


(f)If the Administrative Agent shall elect to submit a Competitive Bid in its
capacity as a Lender, it shall submit such Competitive Bid directly to the
Borrower at least one quarter of an hour earlier than the time by which the
other Lenders are required to submit their Competitive Bids to the
Administrative Agent pursuant to paragraph (b) of this Section.


SECTION 2.05    Swingline Loans.Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans in dollars to the
Borrower from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding
$100,000,000, (ii) the aggregate principal amount of Swingline Loans, together
with the Revolving Credit Exposure of the Swingline Lender (determined for this
purpose without duplication of any Swingline Exposure), exceeding the Swingline
Lender’s Commitment or (iii) the sum of the total Revolving Credit Exposures
plus the aggregate principal amount of outstanding Competitive Loans exceeding
the total Commitments; provided that the Swingline Lender shall not be required
to make a Swingline Loan to refinance an outstanding Swingline Loan. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Swingline Loans.


(b)To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 12:00
noon, New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The


32



--------------------------------------------------------------------------------





Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Borrower. The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to the general
deposit account of the Borrower with the Swingline Lender by 3:00 p.m., New York
City time, on the requested date of such Swingline Loan.


(c)The Swingline Lender may, by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day, require the
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which Lenders will participate. Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans. Each Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swingline Lender, such Lender’s Applicable Percentage of such
Swingline Loan or Loans. Each Lender acknowledges and agrees that its obligation
to acquire participations in Swingline Loans pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever. Each Lender
shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear. The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve the Borrower of any
default in the payment thereof.


SECTION 2.06    Funding of Borrowings.Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by (i) 12:00 noon, New York City time, in the case
of a Dollar Loan to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders or
(ii) 12:00 noon, Local Time, in the case of a Foreign Currency Loan, at the
Administrative Agent’s Eurocurrency Payment Office for such currency; provided
that Swingline Loans shall be made as provided in Section 2.05. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
maintained with the Administrative Agent in New York City (or, with respect to
Foreign Currency Loans, London) and designated by the Borrower in the applicable
Borrowing Request or Competitive Bid Request.


(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing (in the case of a LIBOR Borrowing)
or the proposed time of any Borrowing (in the case of an ABR Borrowing) that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this


33



--------------------------------------------------------------------------------





Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the Federal Funds Effective Rate (or
the Overnight Foreign Currency Rate in the case of Foreign Currency Loans) or
(ii) in the case of the Borrower, the interest rate applicable to ABR Loans. If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.


SECTION 2.07    Interest Elections.Each Revolving Borrowing initially shall be
of the Type specified in the applicable Borrowing Request and, in the case of a
LIBOR Revolving Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a LIBOR Revolving Borrowing, may elect Interest Periods therefor, all as
provided in this Section. The Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Competitive Borrowings or
Swingline Borrowings, which may not be converted or continued. Notwithstanding
any contrary provision herein, this Section shall not be construed to permit the
Borrower to (i) change the currency of any Borrowing or (ii) convert any Foreign
Currency Borrowing to an ABR Borrowing.


(b)To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election (by telephone or irrevocable written
notice in the case of a Borrowing denominated in dollars or by irrevocable
written notice (via an Interest Election Request in a form reasonably approved
by the Administrative Agent and signed by the Borrower) in the case of a Foreign
Currency Borrowing) by the time and at the office at which a Borrowing Request
would be required to be delivered under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.


(c)Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:


(i)the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);


(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;


(iii)whether the resulting Borrowing is to be an ABR Borrowing or a LIBOR
Borrowing; and
(iv)if the resulting Borrowing is a LIBOR Borrowing, the Interest Period to be
applicable thereto after giving effect to such election, which shall be a period
contemplated


34



--------------------------------------------------------------------------------





by the definition of the term “Interest Period”.


If any such Interest Election Request requests a LIBOR Borrowing but does not
specify an Interest Period, then the Borrower shall be deemed to have selected
an Interest Period of one month’s duration.


(d)Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.


(e)If the Borrower fails to deliver a timely Interest Election Request with
respect to a LIBOR Revolving Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing (unless such Borrowing is a Foreign Currency Borrowing, in which case
such Borrowing shall be continued at the end of the Interest Period applicable
thereto as a LIBOR Borrowing with an Interest Period of a duration of one
month). Notwithstanding any contrary provision hereof, (a) if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a LIBOR Borrowing (except as set forth in clause
(ii)(y)) and (ii) unless repaid, (x) each LIBOR Revolving Borrowing (other than
a Foreign Currency Borrowing) shall be converted to an ABR Borrowing at the end
of the Interest Period applicable thereto and (y) each Foreign Currency
Borrowing shall be continued at the end of the Interest Period applicable
thereto as a Foreign Currency Borrowing with an Interest Period of a duration of
one month and (b) no Revolving Loan may be converted into or continued as a
LIBOR Borrowing after the date that is one month prior to the Maturity Date.


SECTION 2.08    Termination and Reduction of Commitments.Unless previously
terminated, the Commitments shall terminate on the Maturity Date.


(b)The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that, (i) each reduction of the Commitments shall be in
minimum aggregate amounts of $10,000,000 (unless the total Commitment at such
time is less than
$10,000,000, in which case, in an amount equal to the total Commitment at such
time) and, if such reduction is greater than $10,000,000, in integral multiples
of $5,000,000 in excess of such amount (unless the total Commitment is being
terminated) and (ii) the Borrower shall not terminate or reduce the Commitments
if, after giving effect to any concurrent prepayment of the Loans in accordance
with Section 2.10, the sum of the Revolving Credit Exposures plus the aggregate
principal amount of outstanding Competitive Loans would exceed the total
Commitments.


(c)The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall


advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that, a notice
of termination of the Commitments delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably


35



--------------------------------------------------------------------------------





among the Lenders in accordance with their respective Commitments.


SECTION 2.09    Repayment of Loans; Evidence of Debt. The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date applicable to such Lender, (ii) to the Administrative Agent for
the account of each Lender with an outstanding Competitive Loan the then unpaid
principal amount of such Competitive Loan on the last day of the Interest Period
applicable to such Loan and (iii) to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Maturity Date and
the first date after such Swingline Loan is made that is the 15th or last day of
a calendar month and is at least 5 Business Days after such Swingline Loan is
made.


(b)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.


(c)
The Administrative Agent shall maintain accounts in which it shall record

(i) the amount of each Loan made hereunder, the Class and Type (and, in the case
of a Foreign Currency Loan, the currency) thereof and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof.


(d)The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that, the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement. If there is a conflict in entries
made in the accounts maintained pursuant to paragraph (b) or (c) of this
Section, the entries made in the accounts maintained by the Administrative Agent
shall be such prima facie evidence of the existence and amounts of the
obligations.


(e)Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent.


SECTION 2.10    Prepayment of Loans. The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in
accordance with paragraph (b) of this Section; provided that the Borrower shall
not have the right to prepay any Competitive Loan without the prior consent of
the Lender thereof.


(b)The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a LIBOR
Revolving Borrowing denominated in dollars, not later than 11:00 a.m., New York
City time, three Business Days before the date of prepayment, (ii) in the case
of prepayment of a Foreign Currency Borrowing, not later than 10:00 a.m., London
time, three Business Days before the date of prepayment, (iii) in the case of
prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m., New York
City time, on the date of prepayment or (iv) in the case of prepayment of a
Swingline Loan, not later than 12:00 noon, New York City time, on


36



--------------------------------------------------------------------------------





the date of prepayment. Each such notice shall be irrevocable and shall specify
the prepayment date and the principal amount of each Borrowing or portion
thereof to be prepaid; provided that, if a notice of prepayment is given in
connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.08, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.08. Promptly
following receipt of any such notice relating to a Revolving Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Revolving Borrowing shall be in an amount that would
be permitted in the case of an advance of a Revolving Borrowing of the same Type
as provided in Section 2.02. Each prepayment of a Revolving Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.12
and shall be subject to Section 2.15.


(c)If, on the last day of any Interest Period for any Borrowing, the sum of the
total Revolving Credit Exposures exceeds the total Commitments, the Borrower
shall, on such day, repay (in its discretion) Swingline Loans and/or Revolving
Loans and/or cash collateralize L/C Exposure in an account with the
Administrative Agent in a manner consistent with Article VIII, as applicable, in
an amount equal to the lesser of (i) such excess and (ii) the amount of such
Borrowing. If, on any Reset Date, the sum of the total Revolving Credit
Exposures exceeds 105% of the total Commitments, then the Borrower shall, on the
next Reset Date, repay one or more (in its discretion) Swingline Loans and/or
Revolving Borrowings and/or cash collateralize L/C Exposure in an account with
the Administrative Agent in a manner consistent with Article VIII, as
applicable, in an aggregate principal amount equal to the excess, if any, of the
sum of the total Revolving Credit Exposures as of such next Reset Date over the
total Commitments.


SECTION 2.11    Fees. The Borrower agrees to pay to the Administrative Agent,
for the account of each Lender, a commitment fee, which shall accrue at the
Applicable Rate on the daily amount of the Available Commitment of such Lender
during the period from and including the Effective Date to the last day of the
Availability Period. Accrued commitment fees shall be payable in arrears on each
Fee Payment Date, commencing on the first such date to occur after the date
hereof. All commitment fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).
(b)The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.


(c)All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
commitment fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.


SECTION 2.12    Interest. The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at a rate per annum equal to the
Alternate Base Rate plus the Applicable ABR Spread then in effect for such
Borrowing.


(b)The Loans comprising each LIBOR Borrowing shall bear interest at a rate per
annum equal to (i) in the case of a LIBOR Revolving Loan, the LIBO Rate for the
Interest Period in effect for such Borrowing plus the Applicable LIBOR Spread
then in effect for such Borrowing, or (ii) in the case of a LIBOR Competitive
Loan, the LIBO Rate for the Interest Period in effect for such Borrowing plus
(or minus, as applicable) the Margin applicable to such Loan.


(c)Each Fixed Rate Loan shall bear interest at a rate per annum equal to the


37



--------------------------------------------------------------------------------





Fixed Rate applicable to such Loan.


(d)Notwithstanding the foregoing, if any principal of or interest on any Loan or
any fee or other amount (including Reimbursement Obligations) payable by the
Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to
(i) in the case of overdue principal of any Loan, 2% plus the rate otherwise
applicable to such Loan as provided above or (ii) in the case of any other
amount (including Reimbursement Obligations), 2% plus the rate applicable to ABR
Loans as provided above.


(e)Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued pursuant to
paragraph (d) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment, (iii) in the event of any conversion of any LIBOR
Revolving Loan prior to the end of the current Interest Period therefor, accrued
interest on such Loan shall be payable on the effective date of such conversion
and (iv) all accrued interest shall be payable upon termination of the
Commitments.


(f)All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest (i) computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year) and (ii) for
Borrowings denominated in Pounds Sterling shall be computed on the basis of a
year of 365 days, and in each case shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). The
applicable
Alternate Base Rate or LIBO Rate shall be determined by the Administrative
Agent, and such determination shall be conclusive absent manifest error.


SECTION 2.13    Alternate Rate of Interest.If prior to the commencement of any
Interest Period for a LIBOR Borrowing:


(a)the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means (including, without
limitation, by means of an Interpolated Rate) do not exist for ascertaining the
LIBO Rate for such Interest Period; or


(b)the Administrative Agent is advised by the Required Lenders (or, in the case
of a LIBOR Competitive Loan, the Lender that is required to make such Loan) that
the LIBO Rate for such Interest Period will not adequately and fairly reflect
the cost to such Lenders (or Lender) of making or maintaining their Loans (or
its Loan) included in such Borrowing for such Interest Period; or


(c)in the case of a LIBOR Borrowing, the Administrative Agent determines (which
determination shall be presumed correct absent manifest error) that deposits in
the applicable currency are not generally available, or cannot be obtained by
the Lenders of LIBOR Loans in the applicable market;


then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation


38



--------------------------------------------------------------------------------





of any Revolving Borrowing as, a LIBOR Borrowing shall be ineffective , and any
LIBOR Borrowing so requested to be continued shall, at the option of the
Borrower, be repaid in full on the last day of the Interest Period applicable
thereto, or be converted to an ABR Borrowing denominated in dollars (and in the
case of a Foreign Currency Borrowing, such conversion shall be made at the
Exchange Rate determined by the Administrative Agent on the last day of the then
current Interest Period with respect thereto), (ii) if any Borrowing Request
requests a LIBOR Revolving Borrowing, (x) if such Borrowing shall be requested
in dollars, such Borrowing shall be made as an ABR Borrowing and (y) if such
Borrowing shall be requested in any Foreign Currency, the LIBO Rate shall be
equal to the rate determined by the Administrative Agent in its reasonable
discretion after consultation with the Borrower and consented to in writing by
the Required Lenders (the “Alternative Rate”); provided, however, that until
such time as the Alternative Rate shall be determined and so consented to by the
Required Lenders, Borrowings shall not be available in such Foreign Currency and
(iii) any request by the Borrower for a LIBOR Competitive Borrowing shall be
ineffective; provided that
(A)if the circumstances giving rise to such notice do not affect all the
Lenders, then requests by the Borrower for LIBOR Competitive Borrowings may be
made to Lenders that are not affected thereby, (B) if the circumstances giving
rise to such notice affect only one Type of Borrowings, then the other Type of
Borrowings shall be permitted and (C) if the circumstances giving rise to such
notice do not affect all applicable currencies, then requests for LIBOR
Borrowings may be made in the currencies that are not affected thereby.


SECTION 2.14    Increased Costs.If any Change in Law shall:


(i)impose, modify or deem applicable any reserve, special deposit, insurance
charge or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Lender (except any such reserve
requirement as is covered by Section 2.14(c));


(ii)subject any Lender to any Tax (other than Indemnified Taxes and Excluded
Taxes) on its assets or deposits; or


(iii)impose on any Lender or the London interbank market (or any other market in
which the funding operations of such Lender shall be conducted with respect to
any Foreign Currency) any other condition affecting this Agreement or LIBOR
Loans or Fixed Rate Loans made by such Lender therein (other than Taxes);


and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Loan or Fixed Rate Loan (or of
maintaining its obligation to make any such Loan) or issuing or participating in
Letters of Credit, or to reduce the amount of any sum received or receivable by
such Lender hereunder (whether of principal, interest or otherwise), then the
Borrower will, upon notice by such Lender, pay to such Lender such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered; provided that such Lender is generally seeking
compensation from similarly situated borrowers under similar credit facilities
(to the extent such Lender has the right under such similar credit facilities to
do so) with respect to such Change in Law.


(b)If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender or any Letter of Credit issued by it to a level below that which such
Lender or such Lender’s holding company could have achieved but for such Change
in Law (taking into


39



--------------------------------------------------------------------------------





consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy or liquidity), then from time to time
the Borrower, upon notice by such Lender, will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered to the extent allocable to this
Agreement; provided that such Lender is generally seeking compensation from
similarly situated borrowers under similar credit facilities (to the extent such
Lender has the right under such similar credit facilities to do so) with respect
to such Change in Law regarding capital or liquidity requirements.


(c)The Borrower shall pay to each Lender at any time when such Lender is
required to maintain reserves for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board), additional interest on
the unpaid principal amount of each LIBOR Loan of such Lender from the date of
such requirement until such principal amount is paid in full or such requirement
ceases at the rate per annum equal to (i) the LIBO Rate for the relevant
Interest Period multiplied by (ii) the Statutory Reserve Rate for such Lender
minus (iii) such LIBO Rate, payable upon notice by such Lender on each Interest
Payment Date for such LIBOR Loan.


(d)A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in
paragraph (a), (b) or (c) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.


(e)Failure or delay on the part of any Lender to demand compensation pursuant to
this Section shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender pursuant to this Section for any increased costs or reductions incurred
more than six months prior to the date that such Lender notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the six- month period referred to above shall be extended to include the
period of retroactive effect thereof.


(f)Notwithstanding the foregoing provisions of this Section, a Lender shall not
be entitled to compensation pursuant to this Section in respect of any
Competitive Loan if the Change in Law that would otherwise entitle it to such
compensation shall have been publicly announced prior to submission of the
Competitive Bid pursuant to which such Loan was made.


(g)For purposes of this Section 2.14, the term “Lender” includes the Issuing
Lender and the Swingline Lender.


SECTION 2.15    Break Funding Payments.In the event of (a) the payment of any
principal of any LIBOR Loan or Fixed Rate Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any LIBOR Loan other than on the last day of the
Interest Period applicable thereto, (c) the conversion of any Foreign Currency
Loan to a dollar denominated Loan pursuant to any Section of this Agreement, (d)
the failure to borrow, convert, continue or prepay any LIBOR Loan on the date
specified in any notice delivered pursuant hereto (regardless of whether such
notice is permitted to be revocable under Section 2.10(b) and is revoked in
accordance therewith), (e) the failure to borrow any Competitive Loan after
accepting the Competitive Bid to make such Loan, or (f) the assignment of any
LIBOR Loan or Fixed Rate Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the


40



--------------------------------------------------------------------------------





Borrower pursuant to Section 2.18, then, in any such event, the Borrower shall
compensate each Lender for the loss, cost and expense attributable to such event
(excluding any loss of anticipated profits) (and in the case of any conversion
of Foreign Currency Loans to Dollar Loans, such loss, cost or expense shall also
include any loss, cost or expense sustained by a Lender as a result of such
conversion). In the case of a LIBOR Loan, the loss to any Lender attributable to
any such event shall be deemed to include an amount determined by such Lender to
be equal, except as otherwise provided in the final parenthetical in the
preceding sentence, to the excess, if any, of (i) the amount of interest that
such Lender would pay for a deposit equal to the principal amount of such Loan
(and in the same currency as such Loan) for the period from the date of such
payment, conversion, failure or assignment to the last day of the then current
Interest Period for such Loan (or, in the case of a failure to borrow, convert
or continue, the duration of the Interest Period that would have resulted from
such borrowing, conversion or continuation) if the interest rate payable on such
deposit were equal to the LIBO Rate for such Interest Period, over (ii) the
amount of interest that such Lender would earn on such principal amount for such
period if such Lender were to invest such principal amount for such period at
the interest rate that would be bid by such Lender (or an affiliate of such
Lender) for deposits in the same currency from other banks in the eurodollar
market at the commencement of such period. A certificate of any Lender setting
forth any amount or amounts that such Lender is entitled to receive pursuant to
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.


SECTION 2.16    Taxes.Any and all payments by or on account of any obligation of
any Loan Party hereunder to, or for the account of, the Administrative Agent or
any Lender or any recipient of any payment to be made by or on account of any
obligation of any Loan Party under this Agreement shall be made free and clear
of and without withholdings or deductions for any Indemnified Taxes or Other
Taxes; provided that, if any Loan Party or other withholding agent shall be
required to withhold or deduct any Indemnified Taxes or Other Taxes from such
payments, then (i) the sum payable by the Borrower or such Loan Guarantor, as
applicable, shall be increased as necessary so that after making all required
withholdings and deductions (including any applicable to additional sums payable
under this Section), the Administrative Agent or such Lender receives an amount
equal to the sum it would have received had no such withholdings or deductions
been made, (ii) such Loan Party shall make such withholdings or deductions and
(iii) such Loan Party shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.


(b)In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.


(c)The Loan Parties shall indemnify the Administrative Agent, and each Lender,
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Administrative Agent or such Lender and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto.


(d)Each Lender shall indemnify the Administrative Agent, within 10 days after
demand therefor, for the full amount of any Taxes attributable to such Lender
that are payable or paid by the Administrative Agent in connection with the
Credit Agreement (but only to the extent that the Borrower has not already
indemnified the Administrative Agent for such Taxes and without limiting the
obligation of the Borrower to do so), and reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the


41



--------------------------------------------------------------------------------





Administrative Agent shall be conclusive absent manifest error.


(e)As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 2.16, the
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.


(f)Any Lender that is entitled to an exemption from or reduction of any
applicable withholding tax with respect to payments under this Agreement shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law, or otherwise
reasonably requested by the Borrower or the Administrative Agent, as will permit
such payments to be made without withholding or at a reduced rate of
withholding. All reasonable out-of-pocket expenses incurred by such Lender in
connection with the completion of such forms or documentation (other than with
respect to forms applicable to U.S. withholding tax) shall be borne by the
Borrower. In addition, any Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding three sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections
2.16(f)(i)-(iv), (h) and (i) below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender. Without limiting the
generality of the foregoing, each Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement or
changes its lending office (and from time to time thereafter upon the request of
the Borrower or the Administrative Agent), whichever of the following is
applicable:


(i)duly completed copies of Internal Revenue Service Form W-8BEN or W- 8BEN-E
claiming eligibility for benefits of an income tax treaty to which the United
States of America is a party,


(ii)
duly completed copies of Internal Revenue Service Form W-8ECI,



(iii)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit B to the effect (1) that such Foreign
Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (B) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (2) that the interest payments
in question are not effectively connected with the United States trade or
business conducted by such Lender (a “U.S. Tax Compliance Certificate”) and (y)
duly completed copies of Internal Revenue Service Form W-8BEN or W-8BEN-E,


(iv)to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or participating Lender granting a
typical participation), an Internal Revenue Service Form W-8IMY, accompanied by
a Form W-


42



--------------------------------------------------------------------------------





8ECI, W-8BEN or W-8BEN-E, U.S. Tax Compliance Certificate, Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that, if the Foreign Lender is a partnership (and not a participating
Lender) and one or more beneficial owners of such Foreign Lender are claiming
the portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate on behalf of each such beneficial owner, or


(v)any other form prescribed by applicable law as a basis for claiming exemption
from or a reduction in U.S. federal withholding tax duly completed together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrower to determine the withholding or deduction required to be
made.


Each Lender agrees that if any form or certification previously delivered by it
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.


(g)If any Lender or the Administrative Agent determines, in its reasonable
discretion, that it has received a refund attributable to any Indemnified Taxes
or Other Taxes paid by any Loan Party or for which such Lender or the
Administrative Agent has received payment from any Loan Party hereunder, such
Lender or the Administrative Agent, within 30 days of such receipt, shall
deliver to the Borrower the amount of such refund (but only to the extent of
indemnity payments made under this Section with respect to the Indemnified Taxes
or Other Taxes giving rise to such refund), net of all reasonable out-of-pocket
expenses of such Lender or the Administrative Agent and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided however, that the relevant Loan Party, upon the request
of such Lender or Administrative Agent, agrees to repay the amount paid over
pursuant to this Section 2.16(g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to such Lender or the
Administrative Agent in the event that such Lender or the Administrative Agent
is required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (g), in no event will any Lender be
required to pay any amount to the Borrower the payment of which would place such
Lender or the Administrative Agent in a less favorable net after-Tax position
than such Lender or the Administrative Agent would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This paragraph shall not be construed to require any Lender or
the Administrative Agent to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the Borrower or
any other Person.


(h)Each Lender that is a “United States person” as defined in Section
7701(a)(30) of the Code shall, on or prior to the date on which such Lender
becomes a Lender under this Agreement or changes its lending office (and from
time to time thereafter at the reasonable request of the Borrower or the
Administrative Agent), deliver to the Borrower and the Administrative Agent two
U.S. Internal Revenue Service Form W-9s (or substitute or successor form),
properly completed and duly executed, certifying that such Lender is exempt from
the United States backup withholding.


(i)If a payment made to a Lender under this Agreement would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the


43



--------------------------------------------------------------------------------





Borrower or the Administrative Agent as may be necessary for the Borrower and
the Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this subsection (i), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.


(j)For purposes of this Section 2.16, the term “Lender” includes the Issuing
Lender and the Swingline Lender.


SECTION 2.17    Payments Generally; Pro Rata Treatment; Sharing of Set- offs.The
Borrower shall make each payment required to be made by it hereunder (whether of
principal, interest, or fees, or under Section 2.14, 2.15 or 2.16, or otherwise)
prior to 2:00 p.m., New York City time (in the case of payments with respect to
Foreign Currency Loans, prior to 11:00 a.m., London time), in the city of the
Administrative Agent’s Eurocurrency Payment Office for such currency, in each
case on the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made (i) in the case of amounts due in dollars, to the
Administrative Agent at its offices at 383 Madison Avenue, New York, New York
and (ii) in the case of amounts due in any Foreign Currency, to the
Administrative Agent, at the Administrative Agent’s Eurocurrency Payment Office
for such currency, except payments to be made directly to the Swingline Lender
as expressly provided herein and except that payments pursuant to Sections 2.14,
2.15, 2.16 and 10.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder (whether of principal, interest or otherwise) shall be made in the
applicable currency specified elsewhere herein or, if no currency is specified,
in dollars, it being understood and agreed that any repayment (including any
partial prepayment) of a Loan denominated in an Agreed Currency shall be made in
such Agreed Currency.


(b)If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, to pay interest and
fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, to pay principal then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal then due to such
parties.


(c)Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Federal Funds Effective Rate (or the
Overnight Foreign Currency Rate in the case of Foreign Currency Loans).




44



--------------------------------------------------------------------------------





(d)If and for so long as any Lender shall fail to make any payment required to
be made by it pursuant to Section 2.05(c), 2.06(b), 2.17(c) or 10.03(c), then
the Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Lender to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion (provided that any such amounts so held shall be
returned to such Lender upon its payment of the aforementioned previously unpaid
amounts then due and owing).


SECTION 2.18    Mitigation Obligations; Replacement of Lenders.If any Lender
requests compensation under Section 2.14, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.14 or 2.16, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous in any material respect to such Lender.
The Borrower hereby agrees to pay all reasonable costs and expenses incurred by
any Lender in connection with any such designation or assignment.


(b) If any Lender requests compensation under Section 2.14, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, or if any
Lender becomes a Defaulting Lender, or if any Lender fails to approve any waiver
or amendment to this Agreement requiring the consent of all Lenders or of all
Lenders affected thereby which has been approved by the Required Lenders, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.04), all its interests, rights and obligations under this Agreement
(other than any outstanding Competitive Loans held by it) to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrower shall have received the
prior written consent of the Administrative Agent (and, if a Commitment is being
assigned, the Swingline Lender), which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans (other than Competitive Loans), accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and (iii)
in the case of any such assignment resulting from a claim for compensation under
Section 2.14 or payments required to be made pursuant to Section 2.16, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.


SECTION 2.19    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:


45



--------------------------------------------------------------------------------







(a)fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.11;


(b)the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether all Lenders or the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment
or waiver pursuant to Section 10.02), provided, that this clause (b) shall not
apply in the case of an amendment, waiver or other modification requiring the
consent of such Defaulting Lender as “such Lender” or “each Lender affected
thereby”, as such terms are used in Sections 10.02(b)(i), (ii) or (iii);


(c)any amount payable to such Defaulting Lender hereunder (whether on account of
principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 2.17 but
excluding Section 2.18) may, in lieu of being distributed to such Defaulting
Lender, be applied by the Administrative Agent (i) first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder,
(ii) second, to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement and
(iii) third, to such Defaulting Lender; provided that if such payment is (x) a
prepayment of the principal amount of any Loans and (y) made at a time when the
conditions set forth in Section 5.02 are satisfied, such payment shall be
applied solely to prepay the Loans of all non-Defaulting Lenders pro rata prior
to being applied to the prepayment of any Loans of any Defaulting Lender;


(d)if any Swingline Exposure or L/C Exposure exists at the time such Lender
becomes a Defaulting Lender, then all or any part of the Swingline Exposure and
L/C Exposure of such Defaulting Lender shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages, but only to the extent (i) the sum of all non- Defaulting Lenders’
Revolving Credit Exposures plus such Defaulting Lender’s Swingline Exposure and
L/C Exposure does not exceed the total of all non-Defaulting Lenders’
Commitments and (ii) no Default shall have occurred and be continuing; provided,
however, that if such reallocation cannot, or can only partially, be effected,
the Borrower shall, within one Business Day following notice by the
Administrative Agent, (x) first, prepay such Swingline Exposure and (y) second,
cash collateralize for the benefit of the Issuing Lender only the
Borrower’s obligations corresponding to such Defaulting Lender’s L/C Exposure
(after giving effect to any partial reallocation pursuant to this clause (d)) in
accordance with the procedures set forth in Article VIII for so long as such L/C
Exposure is outstanding;


(e)if the Borrower cash collateralizes any portion of such Defaulting Lender’s
L/C Exposure pursuant to the proviso to Section 2.19(d), the Borrower shall not
be required to pay any fees to such Defaulting Lender pursuant to Section
3.03(a) with respect to such Defaulting Lender’s L/C Exposure during the period
such Defaulting Lender’s L/C Exposure is cash collateralized. If the L/C
Exposure of the non-Defaulting Lenders is reallocated pursuant to Section
2.19(d), then the fees payable to the Lenders pursuant to Section 2.11(a) and
Section 3.03(a) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages. If all or any portion of such Defaulting
Lender’s L/C Exposure is neither reallocated nor cash collateralized pursuant to
Section 2.19(d), then, without prejudice to any rights or remedies of the
Issuing Lender or any other Lender hereunder, all fees payable under Section
3.03(a) with respect to such Defaulting Lender’s L/C Exposure shall be payable
to the Issuing Lender until and to the extent that such L/C Exposure is
reallocated and/or cash collateralized; and


46



--------------------------------------------------------------------------------







(f)so long as such Lender is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and the Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then-outstanding
L/C Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.19(d), and participating interests in any newly made Swingline
Loan or any newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.19(d) (and such
Defaulting Lender shall not participate therein).


If (i) a Bankruptcy Event or Bail-In Action with respect to a Parent of any
Lender shall occur following the date hereof and for so long as such event shall
continue or (ii) the Swingline Lender or the Issuing Lender has a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swingline Loan and the
Issuing Lender shall not be required to issue, amend or increase any Letter of
Credit, unless the Swingline Lender or the Issuing Lender, as the case may be,
(A) shall be satisfied that if such Lender were subsequently to become a
Defaulting Lender, the relevant exposure would be 100% covered by the
Commitments of the non-Defaulting Lenders or cash collateralized, in each case
in a manner consistent with Section 2.19(d) or (B) shall have entered into other
arrangements with the Borrower or such Lender, satisfactory to the Swingline
Lender or the Issuing Lender, as the case may be, to defease any risk to it in
respect of such Lender hereunder.


In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and L/C Exposure of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Commitment and on such date such Lender
shall purchase at par such of the Revolving Loans of
the other Lenders as the Administrative shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage.


SECTION 2.20    Proceeds. The proceeds of the Loans made by the Lenders to the
Borrower shall be used for acquisitions, repurchases of capital stock of the
Borrower, the funding of dividends payable to shareholders of the Borrower and
for general corporate purposes of the Borrower; provided, however, that after
the application of the proceeds of any Loan, not more than 25% of the value of
the assets of the Borrower will be represented by Margin Stock.
The proceeds of the Letters of Credit shall be used for general corporate
purposes of the Borrower.


SECTION 2.21    Extension of Maturity Date.


(a)At least 30 days but not more than 60 days prior to the first and/or second
anniversary of the Effective Date, the Borrower, by written notice to the
Administrative Agent, may request an extension of the Maturity Date in effect at
such time by one year from its then scheduled expiration; provided that no more
than two such requests may be made after the Effective Date. The Administrative
Agent shall promptly notify each Lender of such request, and each Lender shall
in turn, in its sole discretion, not later than 20 days prior to such
anniversary date, notify the Borrower and the Administrative Agent in writing as
to whether such Lender will consent to such extension. If any Lender shall fail
to notify the Administrative Agent and the Borrower in writing of its consent to
any such request for extension of the Maturity Date at least 20 days prior to
such anniversary date, such Lender


47



--------------------------------------------------------------------------------





shall be deemed to be a Non-Consenting Lender with respect to such request. The
Administrative Agent shall notify the Borrower not later than 15 days prior to
such anniversary date of the decision of each Lender regarding the Borrower’s
request for an extension of the Maturity Date.


(b)If all the Lenders consent in writing to any such request in accordance with
subsection (a) of this Section 2.21, subject to the satisfaction of the
conditions set forth in Section 5.02(a) and (b), the Maturity Date in effect at
such time shall, effective as at the applicable anniversary date (the “Extension
Date”), be extended for one year. If less than all of the Lenders consent in
writing to any such request in accordance with subsection (a) of this Section
2.21, the Maturity Date in effect at such time shall, effective as at the
applicable Extension Date and subject to subsection (d) of this Section 2.21, be
extended as to those Lenders that so consented (each a “Consenting Lender”) but
shall not be extended as to any other Lender (each a “Non-Consenting Lender”).
To the extent that the Maturity Date is not extended as to any Lender pursuant
to this Section 2.21 and the Commitment of such Lender is not assumed in
accordance with subsection (c) of this Section 2.21 on or prior to the
applicable Extension Date, the Commitment of such Non-Consenting Lender shall
automatically terminate in whole on such unextended Maturity Date without any
further notice or other action by the Borrower, such Lender or any other Person;
provided that such Non-Consenting Lender’s rights under Sections 2.14, 2.15,
2.16 and 10.03 shall survive the Maturity Date for such Lender as to matters
occurring prior to such date. It is understood and agreed that no Lender shall
have any obligation whatsoever to agree to any request made by the Borrower for
any requested extension of the Maturity Date.
(c)If less than all of the Lenders consent to any such request pursuant to
subsection (a) of this Section 2.21, the Borrower may arrange for one or more
Consenting Lenders or other assignees to acquire and assume (and such
Non-Consenting Lender hereby agrees to assign in accordance with the terms set
forth in this clause (c) (including the last sentence hereof)), effective as of
the Extension Date, any Non-Consenting Lender’s Loans and other Revolving Credit
Exposure and its Commitment and other obligations under this Agreement
thereafter arising, without recourse to or warranty by, or expense to, such Non-
Consenting Lender; provided, however, that the amount of the Commitment of any
such assignee as a result of such substitution shall in no event be less than
$10,000,000 unless the amount of the Commitment of such Non-Consenting Lender is
less than $10,000,000, in which case such assignee shall assume all of such
lesser amount; and provided further that:


(i)any such Consenting Lender or assignee shall have paid to such Non-
Consenting Lender (A) the aggregate principal amount of, and any interest
accrued and unpaid to the effective date of the assignment on, the outstanding
Loans, if any, of such Non-Consenting Lender plus (B) any accrued but unpaid
commitment fees owing to such Non-Consenting Lender as of the effective date of
such assignment;


(ii)all additional costs reimbursements, expense reimbursements and indemnities
payable to such Non-Consenting Lender, and all other accrued and unpaid amounts
owing to such Non-Consenting Lender hereunder, as of the effective date of such
assignment shall have been paid to such Non-Consenting Lender; and


(iii)with respect to any such assignee, the applicable processing and
recordation fee required under Section 10.04 for such assignment shall have been
paid;


provided further that such Non-Consenting Lender’s rights under Sections 2.14,
2.15, 2.16 and
10.03 shall survive such substitution as to matters occurring prior to the date
of substitution. On or


48



--------------------------------------------------------------------------------





prior to any Extension Date, (A) each such assignee, if any, shall have
delivered to the Borrower and the Administrative Agent an Assignment and
Acceptance or such other agreement acceptable to the Borrower and the
Administrative Agent, duly executed by such assignee and
(B)any such Consenting Lender shall have delivered confirmation in writing
satisfactory to the Borrower and the Administrative Agent as to the increase in
the amount of its Commitment. Upon execution and delivery of the documentation
pursuant to the foregoing clauses (A) and (B) and the payment or prepayment of
all amounts referred to in clauses (i), (ii) and (iii) of the immediately
preceding sentence, as of the Extension Date, each such Non-Consenting Lender
shall be deemed to have assigned all of its rights and obligations under this
Agreement (including all of its Commitment and the Loans at the time owing to
it) to one or more such Consenting Lenders or assignees as designated by the
Administrative Agent, and such Consenting Lenders and assignees shall be
substituted for each such Non-Consenting Lender under this Agreement and shall
be Lenders for all purposes of this Agreement, in each case without any further
acknowledgment by or the consent of any Non-Consenting Lender or any other
Lender, and the obligations of each such Non-Consenting Lender hereunder shall,
by the provisions hereof, be released and discharged.


(d)If (after giving effect to any assignments or assumptions pursuant to
subsection (c) of this Section 2.21) Lenders having Commitments equal to at
least 50% of the Commitments in effect immediately prior to the Extension Date
consent in writing to a requested extension (whether by execution or delivery of
an Assignment and Acceptance or otherwise) not later than one Business Day prior
to such Extension Date, the Administrative Agent shall so notify the Borrower,
and, subject to the satisfaction of the conditions set forth in Section 5.02(a)
(including the representations and warranties set forth in Section 4.04) and
(b), the Maturity Date then in effect shall be extended for the additional
one-year period as described in subsection (a) of this Section 2.21, and all
references in this Agreement, and in the Notes, if any, to the “Maturity Date”
shall, with respect to each Consenting Lender and each assignee for such
Extension Date, refer to the Maturity Date as so extended. Promptly following
each Extension Date, the Administrative Agent shall notify the Lenders of the
extension of the scheduled Maturity Date in effect immediately prior thereto and
shall thereupon record in the Register the relevant information with respect to
each such Consenting Lender and each such assignee.




ARTICLE III Letters of Credit


SECTION 3.01    L/C Commitment.


(a)Subject to the terms and conditions hereof, the Issuing Lenders, in reliance
on the agreements of the other Lenders set forth in Section 3.04(a), agree to
issue, amend, renew or extend letters of credit (“Letters of Credit”) for the
account of the Borrower on any Business Day during the Availability Period in
such form as may be approved from time to time by the Issuing Lenders; provided
that no Issuing Lender shall have an obligation to issue, amend, renew or extend
any Letter of Credit if, after giving effect thereto, (i) the L/C Obligations
would exceed the L/C Commitment, (ii) the L/C Obligations with respect to all
Letters of Credit issued by such Issuing Lender would exceed its L/C Sublimit or
(iii) the aggregate amount of the Available Commitments would be less than zero.
Each Letter of Credit shall (i) be denominated in dollars and (ii) expire no
later than the earlier of (x) the first anniversary of its date of issuance and
(y) the date that is five Business Days prior to the Maturity Date, provided
that any Letter of Credit with a one-year term may provide for the renewal
thereof for additional one-year periods (which shall in no event extend beyond
the date referred to in clause (y) above); provided further, that any such
renewal must permit the Issuing Lender to prevent any such


49



--------------------------------------------------------------------------------





renewal at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day in each such twelve-month period to be agreed upon
at the time such Letter of Credit is issued. From time to time and upon
reasonable request therefor, the Issuing Lenders shall confirm to the
Administrative Agent the L/C Exposure and the Administrative Agent shall confirm
to the Issuing Lenders the aggregate amount of Available Commitments.


(b)The Issuing Lenders shall not at any time be obligated to issue, amend, renew
or extend any Letter of Credit if doing so would conflict with, or cause the
Issuing Lenders or any L/C Participant to exceed any limits imposed by, any
applicable Requirement of Law.


SECTION 3.02    Procedure for Issuance of Letter of Credit. The Borrower may
from time to time request that an Issuing Lender issue, amend, renew (other than
by automatic renewal) or extend a Letter of Credit by delivering to the
applicable Issuing Lender at its address for notices specified herein an
Application therefor, completed to the reasonable satisfaction of the Issuing
Lender, and such other certificates, documents and other papers and information
as the Issuing Lender may reasonably request. Upon receipt of any Application,
the Issuing Lender will process such Application and the certificates, documents
and other papers and information delivered to it in connection therewith in
accordance with its customary procedures and shall promptly issue, amend, renew
or extend (as applicable) the Letter of Credit requested thereby (but in no
event shall the Issuing Lender be required to issue, amend, renew or extend any
Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Lender and the Borrower. The Issuing Lender shall furnish a copy of such
Letter of Credit to the Borrower promptly following the issuance thereof. The
Issuing Lender shall promptly furnish to the Administrative Agent, which shall
in turn promptly furnish to the Lenders, notice of the issuance of each Letter
of Credit (including the amount thereof).


SECTION 3.03    Fees and Other Charges.


(a)The Borrower will pay a fee on the face amount of all outstanding Letters of
Credit at a per annum rate equal to the Applicable Rate then in effect with
respect to LIBOR Revolving Loans, shared ratably among the Lenders and payable
in arrears on each Fee Payment Date after the issuance date. In addition, the
Borrower shall pay to each Issuing Lender for its own account a fronting fee of
0.125% per annum on the undrawn and unexpired amount of each Letter of Credit
issued by such Issuing Lender, payable quarterly in arrears on each Fee Payment
Date after the issuance date.


(b)In addition (but without duplication) to the foregoing fees, the Borrower
shall pay or reimburse each Issuing Lender for such normal and customary costs
and expenses as are incurred or charged by such Issuing Lender in issuing,
negotiating, effecting payment under, amending or otherwise administering any
Letter of Credit.


SECTION 3.04    L/C Participations.


(a)The Issuing Lenders irrevocably agree to grant and hereby grants to each L/C
Participant, and, to induce the Issuing Lenders to issue Letters of Credit, each
L/C Participant irrevocably agrees to accept and purchase and hereby accepts and
purchases from the Issuing Lenders, on the terms and conditions set forth below,
for such L/C Participant’s own account and risk an undivided interest equal to
such L/C Participant’s Applicable Percentage in each Issuing Lender’s


50



--------------------------------------------------------------------------------





obligations and rights under and in respect of each Letter of Credit and the
amount of each draft paid by the Issuing Lender thereunder. Each L/C Participant
agrees with the Issuing Lenders that, if a draft is paid under any Letter of
Credit for which the Issuing Lender is not reimbursed in full by the Borrower in
accordance with the terms of this Agreement (or in the event that any
reimbursement received by such Issuing Lender shall be required to be returned
by it at any time), such L/C Participant shall pay to the Issuing Lender upon
demand at the Issuing Lender’s address for notices specified herein an amount
equal to such L/C Participant’s Applicable Percentage of the amount that is not
so reimbursed (or is so returned). Each L/C Participant’s obligation to pay such
amount shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such L/C Participant may have against the Issuing Lenders, the
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Article V, (iii) any adverse change in the
condition (financial or otherwise) of the Borrower, (iv) any breach of this
Agreement by the Borrower, any other Loan Party or any other L/C Participant or
(v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing


(b)If any amount required to be paid by any L/C Participant to an Issuing Lender
pursuant to Section 3.04(a) in respect of any unreimbursed portion of any
payment made by such Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to the Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the
Issuing Lenders, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to Section
3.04(a) is not made available to the Issuing Lender by such L/C Participant
within three Business Days after the date such payment is due, the Issuing
Lender shall be entitled to recover from such L/C Participant, on demand, such
amount with interest thereon calculated from such due date at the rate per annum
applicable to ABR Loans. A certificate of the Issuing Lender submitted to any
L/C Participant with respect to any amounts owing under this Section shall be
conclusive in the absence of manifest error.


(c)Whenever, at any time after an Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.04(a), such Issuing Lender receives
any payment related to such Letter of Credit (whether directly from the Borrower
or otherwise, including proceeds of collateral applied thereto by such Issuing
Lender), or any payment of interest on account thereof, such Issuing Lender will
distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by such Issuing Lender
shall be required to be returned by such Issuing Lender, such L/C Participant
shall return to such Issuing Lender the portion thereof previously distributed
by such Issuing Lender to it.


SECTION 3.05    Reimbursement Obligation of the Borrower. If any draft is paid
under any Letter of Credit, the Borrower shall reimburse the relevant Issuing
Lender for the amount of (a) the draft so paid and (b) any taxes, fees, charges
or other costs or expenses incurred by such Issuing Lender in connection with
such payment, not later than 12:00 Noon, New York City time, on (i) the Business
Day that the Borrower receives notice of such draft, if such notice is received
on such day prior to 10:00 A.M., New York City time, or (ii) if clause (i) above
does not apply, the Business Day immediately following the day that the Borrower
receives such notice. Each such payment shall be made to such Issuing Lender at
its address for notices referred to herein in dollars and in immediately


51



--------------------------------------------------------------------------------





available funds. Interest shall be payable on any such amounts from the date on
which the relevant draft is paid until payment in full at the rate set forth in
(x) until the Business Day next succeeding the date of the relevant notice,
Section 2.12(a) and (y) thereafter, Section 2.12(d).
SECTION 3.06    Obligations Absolute. The Borrower’s obligations under this
Article III shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that the
Borrower may have or have had against the Issuing Lenders, any beneficiary of a
Letter of Credit or any other Person. The Borrower also agrees with the Issuing
Lenders that the Issuing Lenders shall not (absent a finding of gross negligence
or willful misconduct by the Issuing Lender as determined by a final and
nonappealable decision of a court of competent jurisdiction) be responsible for,
and the Borrower’s Reimbursement Obligations under Section 3.05 shall not be
affected by, among other things, the validity or genuineness of documents or of
any endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among the Borrower and
any beneficiary of any Letter of Credit or any other party to which such Letter
of Credit may be transferred or any claims whatsoever of the Borrower against
any beneficiary of such Letter of Credit or any such transferee. The Issuing
Lender shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
such Issuing Lender. The Borrower agrees that any action taken or omitted by the
relevant Issuing Lender under or in connection with any Letter of Credit or the
related drafts or documents, if done in the absence of gross negligence or
willful misconduct, shall be binding on the Borrower and shall not result in any
liability of such Issuing Lender to the Borrower.


SECTION 3.07    Letter of Credit Payments. If any draft shall be presented for
payment under any Letter of Credit, the relevant Issuing Lender shall promptly
notify the Borrower of the date and amount thereof. The responsibility of the
Issuing Lenders to the Borrower in connection with any draft presented for
payment under any Letter of Credit shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining that
the documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.


SECTION 3.08    Applications. To the extent that any provision of any
Application related to any Letter of Credit is inconsistent with the provisions
of this Article III, the provisions of this Article III shall apply.


SECTION 3.09    Applicability of ISP and UCP. Unless otherwise expressly agreed
by the Issuing Lender and the Borrower (including pursuant to the express terms
hereof), the rules of the ISP shall apply to each standby Letter of Credit.
Notwithstanding the foregoing, the Issuing Lender shall not be responsible to
the Borrower for, and the Issuing Lender’s rights and remedies against the
Borrower shall not be impaired by, any action or inaction of the Issuing Lender
required under any law, order or practice that is required to be applied to any
Letter of Credit, including the law or any order of a jurisdiction where the
Issuing Lender or the beneficiary is located or the practice stated in the ISP
or UCP, as applicable.
ARTICLE IV


Representations and Warranties


The Borrower represents and warrants to the Lenders that the following
statements are


52



--------------------------------------------------------------------------------





true, correct and complete:


SECTION 4.01    Organization, Powers and Good Standing.Each Loan Party is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization. Each Loan Party has all requisite power and
authority (i) to own and operate its properties and to carry on its business as
now conducted and proposed to be conducted, except where the lack of power and
authority would not have a Material Adverse Effect and (ii) to enter into this
Agreement and to carry out the transactions contemplated hereby, and, in the
case of the Borrower, to issue the Notes.


(b)Each Loan Party is in good standing wherever necessary to carry on its
present business and operations, except in jurisdictions in which the failure to
be in good standing would not have a Material Adverse Effect.


(c)All of the Material Subsidiaries of the Borrower, as of the Effective Date,
are identified in Schedule 4.01 annexed hereto. Each Material Subsidiary of the
Borrower is validly existing and in good standing under the laws of its
respective jurisdiction of organization and has all requisite power and
authority to own and operate its properties and to carry on its business as now
conducted except where failure to be in good standing or a lack of power and
authority would not have a Material Adverse Effect.


SECTION 4.02    Authorization of Borrowing, etc.The execution, delivery and
performance of this Agreement by each Loan Party (including by execution and
delivery of a Joinder Agreement substantially in the form of Exhibit D), and, in
the case of the Borrower, the issuance, delivery and payment of the Notes and
the obtaining of extensions of credit hereunder, have been duly authorized by
all necessary action of such Loan Party.


(b)The execution, delivery and performance of this Agreement by each Loan Party
(including by execution and delivery of a Joinder Agreement substantially in the
form of Exhibit D) and, in the case of the Borrower, the issuance, delivery and
payment of the Notes, the issuance of Letters of Credit and the borrowing of the
Loans, do not and will not (i) violate any provision of law applicable to the
such Loan Party or any of its Material Subsidiaries, (ii) violate the
certificate of organization or bylaws of such Loan Party or any of its Material
Subsidiaries,
(iii) violate any order, judgment or decree of any court or other agency of
government binding on such Loan Party or any of its Material Subsidiaries,
conflict with, result in a breach of or constitute (with due notice or lapse of
time or both) a default under any contractual obligation of such Loan Party or
any of its Material Subsidiaries, result in or require the creation or
imposition of any Lien upon any of the material properties or assets of such
Loan Party or any of its Material Subsidiaries or require any approval of
stockholders or any approval or consent of any Person under any contractual
obligation of such Loan Party or any of its Material Subsidiaries other than
such approvals and consents which have been or will be obtained on or before the
Effective Date; except for any violation, conflict, default, breach, lien or
lack of approval the existence of which would not have a Material Adverse
Effect.


(c)The execution, delivery and performance of this Agreement by each Loan Party
(including by execution and delivery of a Joinder Agreement substantially in the
form of Exhibit D) and, in the case of the Borrower, the issuance, delivery and
payment of the Notes, the issuance of Letters of Credit and the borrowing of the
Loans, will not require on the part of such Loan Party any registration with,
consent or approval of, or notice to, or other action to, with or by, any
federal, state or other governmental authority or regulatory body other than any
such registration, consent, approval,


53



--------------------------------------------------------------------------------





notice or other action which has been duly made, given or taken.


(d)This Agreement is, and each of the Notes when executed and delivered by the
Borrower will be, a legally valid and binding obligation of each Loan Party,
enforceable against such Loan Party in accordance with its respective terms,
except as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally
or by equitable principles relating to enforceability.


SECTION 4.03    Financial Condition.The Borrower has delivered to the
Administrative Agent the following materials: (i) audited consolidated financial
statements of the Borrower and its Subsidiaries for the year ended December 31,
2016 and (ii) unaudited consolidated financial statements of the Borrower and
its Subsidiaries for the Fiscal Quarter ended March 31, 2017 (collectively, the
“Financial Statements”). All such Financial Statements were prepared in
accordance with GAAP except for the preparation of footnote disclosures for the
unaudited statements. All such Financial Statements fairly present the
consolidated financial position of the Borrower and its Subsidiaries as at the
respective dates thereof and the consolidated statements of income and changes
in financial position of the Borrower and its Subsidiaries for each of the
periods covered thereby, subject, in the case of any unaudited interim financial
statements, to changes resulting from normal year-end adjustments.


SECTION 4.04    No Adverse Material Change.Since December 31, 2016, there has
been no change in the business, operations, properties, assets or financial
condition of the Borrower or any of its Subsidiaries, which has been, either in
any case or in the aggregate, materially adverse to the Borrower and its
Subsidiaries taken as a whole.


SECTION 4.05    Litigation.Except as disclosed in the Borrower's Report on Form
10-K for the year ended December 31, 2016 and the Borrower's Report on Form 10-Q
for the Fiscal Quarter ended March 31, 2017 or in Schedule 4.05 to this
Agreement, there is no action, suit, proceeding, governmental investigation
(including, without limitation, any of the foregoing relating to laws, rules and
regulations relating to the protection of the environment, health and safety) of
which the Borrower has knowledge or arbitration (whether or not purportedly on
behalf of the Borrower or any of its Subsidiaries) at law or in equity or before
or by any Governmental Authority, domestic or foreign, pending or, to the
knowledge of the Borrower, threatened against the Borrower or any of its
Subsidiaries or affecting any property of the Borrower or any of its
Subsidiaries which (i) challenges the validity of this Agreement or any Note or
(ii) could reasonably be expected to have a Material Adverse Effect.
SECTION 4.06    Payment of Taxes.Except to the extent permitted by Section
6.03 hereof, the Borrower has paid or caused to be paid all taxes, assessments,
fees and other governmental charges upon the Borrower and each of its
Subsidiaries and upon their respective properties, assets, income and
franchises, except for any taxes the failure of which to pay would not have a
Material Adverse Effect (provided that no Tax Lien has been filed, and, to the
knowledge of the Borrower, no claim is being asserted with respect to any such
Tax, fee or other charge) or which are not yet due and payable or which are
being contested in good faith. The Borrower does not know of any proposed tax
assessment against the Borrower or such Subsidiary that would have a Material
Adverse Effect, which is not being contested in good faith by the Borrower or
such Subsidiary; provided that such reserves or other appropriate provisions, if
any, as shall be required in conformity with GAAP shall have been made or
provided therefor.


SECTION 4.07    Governmental Regulation.The Borrower is not an “investment


54



--------------------------------------------------------------------------------





company” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended.


SECTION 4.08    Securities Activities.The Borrower is not engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of purchasing or carrying any Margin Stock.


SECTION 4.09    ERISA.(a) Except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect: (i) the
Borrower and each of its ERISA Affiliates is in compliance with the applicable
provisions of ERISA and the provisions of the Code relating to Plans and the
regulations and published interpretations thereunder; (ii) no ERISA Event has
occurred or is reasonably expected to occur; and (iii) all amounts required by
applicable law with respect to, or by the terms of, any retiree welfare benefit
arrangement maintained by the Borrower or any ERISA Affiliate or to which the
Borrower or any ERISA Affiliate has an obligation to contribute have been
accrued in accordance with Topic 715-60 of the Financial Accounting Standards
Board Accounting Standards Codification.


(b)    Except as, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect: (i) all employer and employee contributions required by
applicable law or by the terms of any Foreign Benefit Arrangement or Foreign
Plan have been made, or, if applicable, accrued in accordance with normal
accounting practices; (ii) the accrued benefit obligations of each Foreign Plan
(based on those assumptions used to fund such Foreign Plan) with respect to all
current and former participants do not exceed the assets of such Foreign Plan;
(i)each Foreign Plan that is required to be registered has been registered and
has been maintained in good standing with applicable regulatory authorities; and
(iv) each Foreign Benefit Arrangement and Foreign Plan is in compliance (A) with
all material provisions of applicable law and all material applicable
regulations and published interpretations thereunder with respect to such
Foreign Benefit Arrangement or Foreign Plan and (B) with the terms of such
arrangement or plan.


SECTION 4.10    Disclosure. As of the Effective Date, none of the reports,
financial statements, certificates or other information furnished by or on
behalf of the Borrower to the Administrative Agent or any Lender in connection
with the negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading.


SECTION 4.11    Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures reasonably designed to promote
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Borrower, its Subsidiaries and, to the knowledge of the
Borrower, their respective directors, officers, employees and agents are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of the Borrower, any Subsidiary or, to the knowledge of the
Borrower, any of their respective directors, officers, employees or agents is a
Sanctioned Person.


SECTION 4.12    EEA Financial Institution. Neither the Borrower nor any Loan
Guarantor is an EEA Financial Institution




ARTICLE V


55



--------------------------------------------------------------------------------







Conditions


SECTION 5.01    Effective Date. The obligations of the Lenders to make
extensions of credit hereunder shall not become effective until the date on
which each of the following conditions is satisfied (or waived in accordance
with Section 10.02):


(a)The Administrative Agent (or its counsel) shall have received from each party
hereto either (i) a counterpart of this Agreement signed on behalf of such party
or (ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy or e-mail transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.


(b)The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of General Counsel or any Deputy General Counsel to the Borrower,
substantially in the form of Exhibit C, and covering such other matters relating
to the Loan Parties, this Agreement or the Transactions as the Required Lenders
shall reasonably request.


(c)The Administrative Agent shall have received such documents and certificates
as the Administrative Agent, any Lender or their counsel may reasonably request
relating to the organization, existence and good standing of the Loan Parties,
the authorization of the Transactions and any other legal matters relating to
the Loan Parties, this Agreement or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.


(d)The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a financial
officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 5.02.
(e)The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable on or prior to the Effective Date, including, to
the extent invoiced, reimbursement or payment of all reasonable and actual
out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder.


(f)The Administrative Agent shall have received evidence satisfactory to it that
the Existing Facility has been terminated and all amounts, if any, owing by the
Borrower thereunder have been paid in full.


The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.


SECTION 5.02    Each Credit Event.The obligation of each Lender to make any
extension of credit hereunder is subject to the satisfaction of the following
conditions:


(a)The representations and warranties of the Borrower set forth in this
Agreement (other than in Section 4.04 and Section 4.05(ii) for any extension of
credit made after the Effective Date) shall be true and correct in all material
respects (or, if qualified by materiality or Material Adverse Effect, in all
respects) on and as of the date of such extension of credit, except to the
extent that such representations and warranties specifically relate to an
earlier date, in which case they shall be true and correct in all material
respects (or, if qualified by materiality or Material Adverse Effect, in all
respects) as of such earlier date.




56



--------------------------------------------------------------------------------





(b)At the time of and immediately after giving effect to such extension of
credit, no Default shall have occurred and be continuing.


Each request for an extension of credit shall be deemed to constitute a
representation and warranty by the Borrower on the date of such extension of
credit as to the matters specified in paragraphs (a) and (b) of this Section.


ARTICLE VI


Affirmative Covenants


Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, and no Letter of Credit remains outstanding, the Borrower covenants and
agrees with the Lenders that:


SECTION 6.01    Financial Statements and Other Reports.The Borrower and each of
its Subsidiaries will maintain a system of accounting established and
administered in accordance with sound business practices to permit preparation
of consolidated financial statements in conformity with GAAP and the Borrower
will deliver to the Administrative Agent (which will deliver copies thereof to
the Lenders) (except to the extent otherwise expressly provided below in
subsection 6.01(b)(ii)):


(a)
(i)as soon as practicable and in any event within 45 days after the end of each
of the first three Fiscal Quarters of each Fiscal Year ending after the
Effective Date the consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such period, and the related
consolidated statements of income and shareholders’ equity and cash flows of the
Borrower and its consolidated Subsidiaries in each case certified by the chief
financial officer or controller of the Borrower that they fairly present the
financial condition of the Borrower and its consolidated Subsidiaries as at the
dates indicated and the results of their operations and changes in their
financial position, subject to changes resulting from audit and normal year-end
adjustments, based on the Borrower’s normal accounting procedures applied on a
consistent basis (except as noted therein);


(ii)as soon as practicable and in any event within 90 days after the end of each
Fiscal Year the consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as at the end of such year and the related consolidated statements
of income and shareholders’ equity and cash flows of the Borrower and its
consolidated Subsidiaries for such Fiscal Year, accompanied by a report thereon
of an Independent Public Accountant which report shall be unqualified as to (w)
the accuracy of all numbers or amounts set forth in such financial statements,
(x) the inclusion or reflection in such financial statements of all amounts
pertaining to contingencies required to be included or reflected therein in
accordance with GAAP, (y) going concern and (z) scope of audit, and shall state
that such consolidated financial statements present fairly the financial
position of the Borrower and its consolidated Subsidiaries as at the dates
indicated and the results of their operations and changes in their financial
position for the periods indicated in conformity with GAAP applied on a basis
consistent with prior years (except as noted in such report and approved by such
Independent Public Accountant) and that the examination by such Independent
Public Accountant in connection with such consolidated financial statements has
been made in accordance with generally accepted auditing standards;


The Borrower will be deemed to have complied with the requirements of Section
6.01(a)


57



--------------------------------------------------------------------------------





(i) hereof if within 45 days after the end of each Fiscal Quarter (other than
the final Fiscal Quarter) of each of its Fiscal Years, a copy of the Borrower’s
Form 10-Q as filed with the Securities and Exchange Commission with respect to
such Fiscal Quarter is furnished to the Administrative Agent, and the Borrower
will be deemed to have complied with the requirements of Section 6.01(a)(ii)
hereof if within 90 days after the end of each of its Fiscal Years, a copy of
the Borrower’s Annual Report on Form 10-K as filed with the Securities and
Exchange Commission with respect to such Fiscal Year is furnished to the
Administrative Agent:


(b)


(i)together with each delivery of financial statements of the Borrower and its
consolidated Subsidiaries pursuant to subdivisions (a)(i) and (a)(ii) above, (x)
an Officer’s Certificate of the Borrower stating that the signer has reviewed
the terms of this Agreement and has made, or caused to be made under such
signer’s supervision, a review in reasonable detail of the transactions and
condition of the Borrower and its consolidated Subsidiaries during the
accounting period covered by such financial statements and that
such review has not disclosed the existence during or at the end of such
accounting period, and that the signer does not have knowledge of the existence
as at the date of the Officers’ Certificate, of any condition or event which
constitutes an Event of Default or Default, or, if any such condition or event
existed or exists, specifying the nature and period of existence thereof and
what action the Borrower has taken, is taking and proposes to take with respect
thereto; and (y) an Officer’s Certificate demonstrating in reasonable detail
compliance with the restrictions contained in Section 7.03 hereof as of the last
day of the accounting period covered by such financial statements (a “Compliance
Certificate”) and, in addition, a written statement of the chief accounting
officer, chief financial officer, any vice president or the treasurer or any
assistant treasurer of the Borrower describing in reasonable detail the
differences between the financial information contained in such financial
statements and the information contained in the Officer’s Certificate relating
to compliance with Section 7.03 hereof;


(ii)promptly upon their becoming available but only to the extent requested by
the Administrative Agent, copies of all publicly available financial statements,
reports, notices and proxy statements sent by the Borrower to its security
holders, all regular and periodic reports and all registration statements and
prospectuses, if any, filed by the Borrower with any securities exchange or with
the Securities and Exchange Commission;


(iii)promptly upon (and in no event later than three days after) any of the
chairman of the board, the chief executive officer, the president, the chief
accounting officer, the chief financial officer or the treasurer of the Borrower
obtaining actual knowledge (x) of any condition or event which constitutes an
Event of Default or Default, or (y) of a Material Adverse Effect, an Officer’s
Certificate specifying the nature and period of existence of any such condition
or event, or specifying the notice given or action taken by such holder or
Person and the nature of such claimed Default, Event of Default, event or
condition, and what action, if any, the Borrower has taken, is taking and
proposes to take with respect thereto;


(iv)promptly after Moody’s or Fitch shall have announced a change in the rating
established or deemed to have been established for the Index Debt, written
notice of such rating change; and


(v)with reasonable promptness, such other information and data with respect to
the


58



--------------------------------------------------------------------------------





Borrower or any of its Subsidiaries as from time to time may be reasonably
requested by any Lender.


SECTION 6.02    Corporate Existence.Except as may result from a transaction
permitted by Section 7.01 hereof, the Borrower will, and will cause each other
Loan Party to, maintain its corporate existence in good standing and qualify and
remain qualified to do business as a foreign corporation in each jurisdiction in
which the character of the properties owned or leased by it therein or in which
the transaction of its business is such that the failure to qualify would have a
Material Adverse Effect.


SECTION 6.03    Payment of Taxes.The Borrower will, and will cause each of its
Subsidiaries to, pay all taxes, assessments and other governmental charges
imposed upon it or
any of its properties or assets or in respect of any of its franchises,
business, income or property when due which are material to the Borrower and its
Subsidiaries, taken as a whole, provided, that no such amount need be paid if
being contested in good faith by appropriate proceedings diligently conducted
and if such reserve or other appropriate provision, if any, as shall be required
in conformity with GAAP shall have been made therefor.


SECTION 6.04    Maintenance of Properties; Insurance.The Borrower will maintain
or cause to be maintained in good repair, working order and condition (ordinary
wear and tear excepted) all material properties and equipment used or useful in
its business. The foregoing sentence shall not be construed as to prohibit or
restrict the sale or disposition of any assets of the Borrower or any of its
Subsidiaries. The Borrower will maintain or cause to be maintained, with
financially sound and reputable insurers, insurance with respect to its material
properties and business and the material properties and business of its
Subsidiaries against loss or damage of the kinds customarily insured against by
corporations of established reputation engaged in the same or similar businesses
and similarly situated, of such types and in such amounts as are customarily
carried under similar circumstances by such other corporations.


SECTION 6.05    Compliance with Laws.The Borrower and its Subsidiaries shall
exercise all due diligence in order to comply in all material respects with the
requirements of all applicable laws, rules, regulations and orders of any
Governmental Authority (including, without limitation, laws, rules and
regulations relating to the disposal of hazardous wastes and asbestos in the
environment), noncompliance with which would have a Material Adverse Effect. The
Borrower shall maintain in effect policies and procedures reasonably designed to
ensure compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.


SECTION 6.06    Notices of ERISA Event.The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the occurrence of
any ERISA Event that, alone or together with any other ERISA Events that have
occurred, could reasonably be expected to result in liability of the Borrower
and its Subsidiaries in an aggregate amount exceeding $50,000,000.


SECTION 6.07    Inspection Rights. The Borrower will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice and at reasonable times, to
visit and inspect its properties, to examine and make extracts from its books,
and to discuss its affairs, finances and condition with its officers and, in the
presence of its officers, its independent accountants.




59



--------------------------------------------------------------------------------





ARTICLE VII


Negative Covenants


Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, and
no Letter of Credit remains outstanding, the Borrower covenants and agrees with
the Lenders that:
SECTION 7.01    Fundamental Changes.The Borrower will not consolidate with or
merge with or into, or transfer all or substantially all, or any substantial
portion, of its properties and assets to one or more Persons in one or a series
of related transactions unless (i) if the Borrower is the surviving entity in
any such consolidation or merger, after giving effect to such transaction, there
would not exist any Default or Event of Default hereunder, (ii) if the Borrower
is not the surviving entity in any such consolidation or merger, each of the
Lenders (or in the case of any such consolidation or merger which is in the
nature of an internal corporate reorganization of only the Borrower and its
Subsidiaries and does not, in the reasonable judgment of the Required Lenders,
affect, in any material respect, the creditworthiness of the Borrower, the
Required Lenders) consents to such consolidation or merger in advance or (iii)
if the Borrower transfers all or substantially all, or any substantial portion,
of its properties and assets, the transferee or transferees thereto are wholly
owned Subsidiaries (except the transferee or transferees of any substantial
portion of its properties and assets, but not all or substantially all of its
properties and assets, shall not be required to be wholly owned Subsidiaries if
the transfer is for fair consideration as reasonably determined by the Borrower)
and any such transferee that is a domestic Subsidiary becomes a Loan Guarantor
hereunder pursuant to a Joinder Agreement substantially in the form of Exhibit D
(it being understood that the Borrower and the Administrative Agent, on behalf
of the Lenders, may agree to amendments hereto solely to provide for such
guarantor arrangements as they may reasonably determine are necessary or
useful). For the purposes of this Section, “Subsidiary” of the Borrower shall
include any partnership, limited liability company or other entity of which
shares of stock or other ownership interests having ordinary voting power (other
than stock or such other ownership interests having such power only by reason of
the happening of a contingency) to elect a majority of the board of directors or
other managers thereof are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by the Borrower.


SECTION 7.02    Liens.The Borrower will not, and will not permit any of its
Subsidiaries (other than CRISIL Limited) to, directly or indirectly, create,
incur, assume or permit to exist any Lien on or with respect to any property or
asset (including any document or instrument in respect of goods or accounts
receivable) of the Borrower or any of its Subsidiaries, whether now owned or
hereafter acquired, or any income or profits therefrom, except:
(a)Liens set forth on Schedule 7.02 hereto;


(b)
Permitted Liens;



(c)Purchase money security interests (including mortgages, conditional sales,
Capitalized Leases and any other title retention or deferred purchase devices)
in real or personal property of the Borrower or any of its Subsidiaries existing
or created at the time of acquisition thereof or within 90 days thereafter, and
the renewal, extension or refunding of any such security interest in an amount
not exceeding the amount thereof remaining unpaid immediately prior to such
renewal, extension or refunding; provided, however, that the principal amount of
Indebtedness and Capitalized Lease Obligations secured by each such security
interest in each item of property shall not exceed the cost (including all such
Indebtedness secured thereby, whether or not assumed) of the item subject


60



--------------------------------------------------------------------------------





thereto and that such security interests shall attach solely to the particular
item of property so acquired;


(d)Liens on property of a Person existing at the time such Person is merged into
or consolidated with the Borrower or any Subsidiary of the Borrower or becomes a
Subsidiary of the Borrower; provided that such Liens were not created in
contemplation of such merger, consolidation or acquisition and do not extend to
any assets other than those of the Person so merged into or consolidated with
the Borrower or such Subsidiary or acquired by the Borrower or such Subsidiary;


(e)From and after the effective date of the Guarantor Release and for so long as
the Guarantor Release remains in effect, Liens on assets of Subsidiaries
securing Indebtedness of such Subsidiaries permitted under Section 7.05; and


(f)In addition to Liens permitted by clauses (a) through (e), the Borrower and
its Subsidiaries may have attachment or judgment Liens and Liens securing the
payment of Indebtedness or other obligations, which Liens secure in the
aggregate (determined, from and after the effective date of the Guarantor
Release and for so long as the Guarantor Release remains in effect, together
with, but without duplication of, the principal amount of any Indebtedness
outstanding under clause (f) of Section 7.05) not more than $300,000,000;
provided that no Lien shall be counted against the basket in this clause (f) if
such Lien ranks junior to, or equally with, a Lien securing the obligations in
respect of this Agreement.


SECTION 7.03    Financial Covenant.The Borrower shall not permit the
Indebtedness to Cash Flow Ratio for each Determination Date, which is the last
day of a Fiscal Quarter of the Borrower, to be greater than 4.00:1.00 at any
time; provided that, subject to the limitations set forth in the definition of
Qualifying Material Acquisition (including the delivery of a QMA Notice within
the required time period set forth in the definition of Qualifying Material
Acquisition), such ratio shall be increased to 4.50:1.00 for the first Fiscal
Quarter that ends on or subsequent to the date the applicable Qualifying
Material Acquisition is consummated and for each of the three consecutive Fiscal
Quarters immediately following such first Fiscal Quarter (such four Fiscal
Quarter period, the “Financial Covenant Increase Period”); provided further that
there shall be at least a twelve month period after the end of a Financial
Covenant Increase Period during which no QMA Notice is delivered.
SECTION 7.04    Use of Proceeds. No portion of the proceeds of any borrowing
under this Agreement shall be used by the Borrower in any manner which would
cause the borrowing or the application of such proceeds to violate Regulation U,
Regulation T, or Regulation X of the Board or any other regulation of the Board
or to violate the Exchange Act, in each case as in effect on the date or dates
of such borrowing and such use of proceeds. The Borrower shall not request any
Borrowing or Letter of Credit, and the Borrower shall not use and shall procure
that its Subsidiaries and its and their respective directors, officers,
employees and agents shall not use the proceeds of any Borrowing or Letter of
Credit (A) in furtherance of an offer, payment, promise to pay or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Law, (B) for the purpose of funding, financing
or facilitating any activities, business or transactions of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
business or transactions would be prohibited by Sanctions if conducted by an
entity incorporated or formed in the United States or in a European Union member
state or (C) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.


SECTION 7.05    Subsidiary Indebtedness. From and after the effective date of
the Guarantor Release and for so long as the Guarantor Release remains in
effect, the Borrower will not permit any Subsidiary (other than CRISIL Limited)
to create, incur, assume or suffer to exist any


61



--------------------------------------------------------------------------------





Indebtedness, except:


(a)Indebtedness in existence on the date hereof and set forth on Schedule 7.05
hereto (which Schedule shall, if applicable, also set forth the aggregate amount
of commitments with respect to such Indebtedness and the amount of such
commitments that are utilized on the Effective Date), and any modifications,
extensions, renewals, refinancings and replacements of any such Indebtedness
that do not increase the aggregate principal amount thereof outstanding at the
time of any such modification, extension, renewal, refinancing or replacement
except by an amount equal to (i) unpaid accrued interest and premiums thereon
plus other reasonable amounts paid, and fees and expenses reasonably incurred,
in connection with any such modification, extension, renewal, refinancing or
replacement and (ii) if applicable, the amount of then- unutilized commitments
with respect to such Indebtedness;


(b)
Indebtedness of any Subsidiary to the Borrower or any other Subsidiary;



(c)Indebtedness of any Person that becomes a Subsidiary after the date hereof;
provided that such Indebtedness exists at the time such Person becomes a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary;


(d)Indebtedness of any Subsidiary as an account party in respect of letters of
credit entered into in the ordinary course of business;


(e)Indebtedness incurred to finance the acquisition, construction or improvement
of any non-current asset; provided that (i) the aggregate principal amount of
such Indebtedness does not exceed the cost of acquiring, constructing or
improving any such property or asset and
(ii) such Indebtedness is incurred within 180 days of the date of acquisition,
construction or improvement of any such property or asset; and
(f)other Indebtedness in an aggregate principal amount, together with (but
without duplication of) outstanding obligations secured by Liens permitted under
clause (f) of Section 7.02 (other than the proviso thereof), not to exceed
$300,000,000 at any time outstanding.


ARTICLE VIII


Events of Default


If any of the following conditions or events (“Events of Default”) shall occur
and be continuing:


SECTION 8.01    Failure to Make Payments When Due.Failure to pay any installment
of principal of any Loan or Reimbursement Obligation when due, whether at stated
maturity, by acceleration, by notice of prepayment or otherwise; or failure to
pay any other amount due under this Agreement (including, without limitation,
the fees described in Section
2.11 hereof) or to pay interest on any Loan or Reimbursement Obligation, in
either case within three Business Days after the date when due.


SECTION 8.02    Default in Other Agreements.(a) Failure of the Borrower or any
of its Material Subsidiaries to pay when due, after giving effect to any
applicable grace period and to any waiver or extension granted thereunder, any
principal or interest on any Indebtedness of the Borrower or any Material
Subsidiary (other than Indebtedness referred to in Section 8.01) and Capital
Lease Obligations in a principal amount (individually or in the aggregate) of
$75,000,000 or more.


62



--------------------------------------------------------------------------------







(b) The breach or default of the Borrower or any of its Subsidiaries with
respect to any other term of any Indebtedness or Capital Lease Obligations in a
principal amount (individually or in the aggregate) of $75,000,000 or more or
any loan agreement, mortgage, indenture or other agreement relating thereto, if
such failure, default or breach results in such Indebtedness or Capital Lease
Obligations in a principal amount (individually or in the aggregate) of
$75,000,000 or more becoming or being declared by the holders thereof to be due
and payable prior to its stated maturity; provided that if the Borrower or any
of its Material Subsidiaries enters into or is a party to (as a borrower,
guarantor or other obligor) any such loan agreement, mortgage, indenture or
other agreement and such instrument contains a provision in the nature of a
“cross-default” clause (whether as a default provision, a covenant or
otherwise), such provision is hereby incorporated by reference in this
Agreement, mutatis mutandis, for the benefit of the Lenders and the
Administrative Agent (and without giving effect to any amendment, modification
or waiver unless such amendment, modification or waiver is intended solely to
cure any ambiguity, omission, defect or inconsistency (which intention shall be
determined in good faith by the Chief Financial Officer of the Borrower));
provided, further, that notwithstanding anything contained in this Agreement to
the contrary, this Section 8.02 shall not be applicable to any Indebtedness of,
or Capitalized Lease Obligation (or loan agreement, mortgage, indenture or other
agreement relating thereto) entered into by, a partnership (a “Partnership”) of
which any Subsidiary of the Borrower is a general partner (a “General Partner”)
provided that (i) such General Partner’s only asset is its interest in the
Partnership and (ii) such Indebtedness and/or Capitalized Lease Obligation, as
the case may be, (A) is with recourse only to such asset, the assets of the
Partnership and any asset or assets of any general partner or other entity that
is not an Affiliate of the General Partner and (B) is without recourse to the
Borrower and any of its other Subsidiaries.


SECTION 8.03    Breach of Certain Covenants.Failure of the Borrower to perform
or comply with any term or condition contained in Section 6.02 or Article 7 of
this Agreement.


SECTION 8.04    Breach of Warranty.Any material representation or warranty made
by the Borrower in this Agreement or in any statement or certificate at any time
given by the Borrower in writing pursuant hereto or thereto or in connection
herewith or therewith shall be false in any material respect on the date as of
which made or deemed to be made.


SECTION 8.05    Other Defaults Under Agreement.The Borrower shall default in the
performance of or compliance with any term contained in this Agreement (other
than any default described in any other provision of Section 8 hereof) and such
default shall not have been remedied or waived within 30 days after receipt by
the Borrower of notice from the Administrative Agent or any Lender of such
default.


SECTION 8.06    Change In Control.The acquisition (other than from the Borrower)
by any Person or any “group”, within the meaning of Section 13(d)(3) or 14(d)(2)
of the Exchange Act (excluding, for this purpose, the Borrower or its
Subsidiaries or any employee benefit plan of the Borrower or its Subsidiaries)
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 35% or more of either the then outstanding shares of common
stock or the combined voting power of the Borrower’s then outstanding voting
securities entitled to vote generally in the election of directors; or (b)
individuals who, as of the date hereof, constitute the board of directors of the
Borrower (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the board, provided that any person becoming a director subsequent
to the date hereof, whose election, or nomination for election by the Borrower’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be, for purposes of this provision,
considered a


63



--------------------------------------------------------------------------------





member of the Incumbent Board.


SECTION 8.07    Involuntary Bankruptcy; Appointment of Receiver, etc.A court
having jurisdiction in the premises shall enter a decree or order for relief in
respect of the Borrower or any of its Material Subsidiaries in an involuntary
case under the Bankruptcy Code or any applicable bankruptcy, insolvency or other
similar law now or hereafter in effect, which decree or order is not stayed; or
any other similar relief shall be granted under any applicable federal or state
law and is not stayed.


(b) An involuntary case is commenced against the Borrower or any of its Material
Subsidiaries under any applicable bankruptcy, insolvency or other similar law
now or hereafter in effect; or a decree or order of a court having jurisdiction
in the premises for the appointment of a receiver, liquidator, sequestrator,
trustee, custodian or other officer having similar powers over the Borrower or
any of its Material Subsidiaries, or over all or a substantial part of its
property, shall have been entered; or an interim receiver, trustee or other
custodian of the Borrower or any of its Material Subsidiaries for all or a
substantial part of the property of the Borrower or any of its Material
Subsidiaries is involuntarily appointed; or a warrant of attachment, execution
or similar process is issued against any substantial part of the property of the
Borrower or any of its Material Subsidiaries; and the continuance of any such
events in subpart (b) for 90 days unless dismissed, bonded or discharged.


SECTION 8.08    Voluntary Bankruptcy; Appointment of Receiver, etc. The Borrower
or any of its Material Subsidiaries shall have an order for relief entered with
respect to it or commence a voluntary case under the Bankruptcy Code or any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or shall consent to the entry of an order for relief in an involuntary
case, or to the conversion of an involuntary case to a voluntary case, under any
such law, or shall consent to the appointment of or taking possession by a
receiver, trustee or other custodian for all or a substantial part of its
property; the making by the Borrower or any of its Material Subsidiaries of any
assignment for the benefit of creditors generally; or the inability or failure
of the Borrower or any of its Material Subsidiaries, or the admission by the
Borrower or any of its Material Subsidiaries in writing of its inability to pay
its debts as such debts become due; or the Board of Directors of the Borrower or
any Material Subsidiary (or any committee thereof) adopts any resolution or
otherwise authorizes action to approve any of the foregoing; or


SECTION 8.09    Judgments and Attachments.Any money judgment, writ or warrant of
attachment, or similar process involving individually or at any one time in the
aggregate an amount in excess of $200,000,000 (calculated net of insurance
coverage, so long as such coverage has been accepted by the relevant insurance
company or companies) shall be entered or filed against the Borrower or any of
its Subsidiaries or any of its assets and shall remain undischarged, unvacated,
unbonded or unstayed, as the case may be, for a period of 90 days or in any
event later than five days prior to the date of any announced sale thereunder;
or


SECTION 8.10    Involuntary Dissolution.Any order, judgment or decree shall be
entered against the Borrower or any of its Material Subsidiaries decreeing the
dissolution or split up of the Borrower or any of its Material Subsidiaries and
such order shall remain undischarged or unstayed for a period in excess of 60
days; or


SECTION 8.11 ERISA Event.An ERISA Event shall have occurred that, when taken
together with all other ERISA Events that have occurred, could reasonably be
expected to result in a Material Adverse Effect;


64



--------------------------------------------------------------------------------







THEN (i) upon the occurrence of any Event of Default described in the foregoing
subsection 8.07 or 8.08, the unpaid principal amount of and accrued interest on
the Loans and any fees and other amounts owing by the Borrower under this
Agreement and the Notes (including all Reimbursement Obligations) shall
automatically become immediately due and payable, without presentment, demand,
protest or other requirements of any kind, all of which are hereby expressly
waived by the Borrower and the obligation of each Lender to make any Loans shall
thereupon terminate, and (ii) upon the occurrence of any other Event of Default,
the Administrative Agent, as directed by the Required Lenders, may, by written
notice to the Borrower, declare all of the unpaid principal amount of and
accrued interest on the Loans and any fees and other amounts owing by the
Borrower under this Agreement and the Notes (including all Reimbursement
Obligations) to be, and the same shall forthwith become immediately, due and
payable, together with accrued interest thereon, and the obligation of each
Lender to make any Loan and of the Issuing Lender to issue, amend or increase
any Letter of Credit hereunder shall thereupon terminate. With respect to all
Letters of Credit with respect to which presentment for honor shall not have
occurred at the time of an acceleration pursuant to this paragraph, the Borrower
shall at such time deposit in a cash collateral account opened by the
Administrative Agent an amount equal to the aggregate L/C Exposure. Amounts held
in such cash collateral account shall be applied by the Administrative Agent to
the payment of drafts drawn under such Letters of Credit, and the unused portion
thereof after all such Letters of Credit shall have expired or been fully drawn
upon, if any, shall be applied to repay other obligations of the Borrower
hereunder and under the Notes. After all such Letters of Credit shall have
expired or been fully drawn upon, all Reimbursement Obligations shall have been
satisfied and all other obligations of the Borrower hereunder and under Notes
shall have been paid in full, the balance, if any, in such cash collateral
account shall be returned to the Borrower (or such other Person as may be
lawfully entitled thereto). Except as expressly provided above in this Section,
presentment, demand, protest and all other notices of any kind are hereby
expressly waived by the Borrower.


Notwithstanding the foregoing, if at any time within 60 days after acceleration
of the maturity of the Loans the Borrower shall pay all arrears of interest and
all payments on account of the principal which shall have become due otherwise
than by acceleration (with interest on principal and, to the extent permitted by
law, on overdue interest, at the rates specified in this Agreement or the Notes)
and all other fees or expenses then owed hereunder (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) and all Events of
Default and Defaults (other than non-payment of principal of and accrued
interest on the Loans and the Notes due and payable solely by virtue of
acceleration) shall be remedied or waived pursuant to Section 10.02 hereof, then
the Required Lenders by written notice to the Borrower may (in their sole
discretion) rescind and annul the acceleration and its consequences; but such
action shall not affect any subsequent Event of Default or Default or impair any
right consequent thereon.


ARTICLE IX


The Administrative Agent


Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.




65



--------------------------------------------------------------------------------





The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.


The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing by the Required Lenders, and (c) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or, if so
specified by this Agreement, all Lenders) or in the absence of its own gross
negligence or willful misconduct (as determined in a final and nonappealable
decision of a court of competent jurisdiction). The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by the Borrower or a Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into
(i)any statement, warranty or representation made in or in connection with this
Agreement,
(ii)the contents of any certificate, report or other document delivered
hereunder or in connection herewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein, (iv)
the validity, enforceability, effectiveness or genuineness of this Agreement or
any other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article V or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.


The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.


The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.


Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders


66



--------------------------------------------------------------------------------





and the Borrower. Upon any such resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative Agent which shall be a bank with an office in New York,
New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.03 shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as Administrative Agent.


Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.


It is agreed that neither the Syndication Agent nor any Documentation Agent
shall have any duties, responsibilities or liabilities hereunder in its capacity
as such.


ARTICLE X


Miscellaneous


SECTION 10.01 Notices.Except in the case of notices and other communications
expressly permitted to be given by telephone or as contemplated below, all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
(a)
if to any Loan Party, to the Borrower at: S&P Global Inc.

55 Water St.
New York, New York 10041 Attention: Treasurer Telecopy No. 212-438-2277
with a copy to: 55 Water St.
New York, New York 10041 Attention: General Counsel
Telecopy No. 212-438-2277


(b)
if to the Administrative Agent, to:



JPMorgan Chase Bank, N.A. 500 Stanton


67



--------------------------------------------------------------------------------





Christiana Rd. Newark, Delaware 19713
Attention: Loan & Agency Services Group Telephone: (302)-634-4834
Telecopy: (302) 634-3301 Email: ali.zigami@chase.com


Agency Withholding Tax Inquiries:
Email: agency.tax.reporting@jpmorgan.com


Agency Compliance/Financials/Intralinks: Email: covenant.compliance@jpmchase.com


in the case of Foreign Currency Borrowings, to:


J.P. Morgan Europe Limited 25 Bank Street, Canary Wharf London E14 5JP
United Kingdom
Attention: Loan and Agency London Telephone: 44 207 742 1000
Facsimile No: 44 207 777 2360
E-Fax: 12016395145@tls.ldsprod.com
Email: loan_and_agency_london@jpmorgan.com


with, in each case, a copy to:


JPMorgan Chase Bank, N.A. 383 Madison Avenue, 24th Floor New York, New York
10179 Attention: Bruce Borden Telecopy: (212) 270-5799
E-mail: bruce.s.borden@jpmorgan.com


(c)
if to the Swingline Lender, to:



JPMorgan Chase Bank, N.A. 500 Stanton Christiana Rd. Newark, Delaware 19713
Attention: Loan & Agency Services Group Telephone: (302)-634-4834
Telecopy: (302) 634-3301
Email: ali.zigami@chase.com


Agency Withholding Tax Inquiries:
Email: agency.tax.reporting@jpmorgan.com


Agency Compliance/Financials/Intralinks: Email: covenant.compliance@jpmchase.com


(d)if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.




68



--------------------------------------------------------------------------------





Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications (including e-mail and internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to Article II or
to certificates delivered pursuant to Section 6.01(b) unless otherwise agreed by
the Administrative Agent and the applicable Lender. The Administrative Agent or
the Borrower (on behalf of the Loan Parties) may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. All such
notices and other communications sent to an e- mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e- mail or other written acknowledgement), provided that if not given
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient. All other notices and communications given to
any party hereto in accordance with the provisions of this Agreement and
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy shall be deemed to have been given on the
date of receipt, provided that if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient. Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto.


SECTION 10.02 Waivers; Amendments.No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent and
the Lenders hereunder are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.
(b) Except as provided in Section 2.21 with respect to an extension of the
Maturity Date, neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby, (iv)
change Section 2.17(b) or Section 10.08(a) in a manner that would alter the pro
rata sharing of payments required thereby, without the written consent of each
Lender, (v) change any of the provisions of Section 2.19 without the written
consent of the Administrative Agent and the Swingline Lender, (vi) change any of
the provisions of this Section or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders required
to waive, amend or modify any rights hereunder or make any determination or
grant any consent hereunder, without the written consent of each Lender, (vii)
release the Loan Guaranty without the written consent of all


69



--------------------------------------------------------------------------------





Lenders, (viii) amend the definition of Applicable Percentage without the
written consent of all Lenders or (ix) amend the definition of Agreed Currencies
to include additional currencies without the written consent of each Lender
affected thereby; provided, further, that no such agreement shall amend, modify
or otherwise affect the rights or duties of the Administrative Agent, the
Swingline Lender or the Issuing Lender hereunder without the prior written
consent of the Administrative Agent, the Swingline Lender or the Issuing Lender,
as the case may be (it being understood that any amendment, modification or
waiver of any provision of Article III shall require the prior written consent
of the Issuing Lender).


SECTION 10.03 Expenses; Indemnity; Damage Waiver; No Fiduciary Duty.The Borrower
shall pay (i) all reasonable and actual out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable and actual
fees, charges and disbursements of counsel for the Administrative Agent, in
connection with the syndication of the credit facilities provided for herein,
the preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) and (ii) all
reasonable and actual out-of- pocket expenses incurred by the Administrative
Agent, any Lender or the Issuing Lender, including the fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or the
Issuing Lender, in connection with the enforcement or protection of their
respective rights in connection with this Agreement, including their respective
rights under this Section, or in connection with the Loans made or the Letters
of Credit issued hereunder, including in connection with any workout,
restructuring or negotiations in respect thereof.


(b)The Borrower shall indemnify the Administrative Agent, each Lender, the
Issuing Lender and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement or any
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any actual or
alleged presence or release of hazardous materials on or from any property owned
or operated by the Borrower or any of its Subsidiaries, or any environmental
liability related in any way to the Borrower or any of its Subsidiaries, or
(iii) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses resulted from
the gross negligence or willful misconduct of such Indemnitee or any of its
Affiliates (as determined in a final and nonappealable decision of a court of
competent jurisdiction). This Section shall not apply with respect to Taxes
(other than Taxes arising from a non-Tax claim). No Indemnitee shall be liable
for any damages arising from the use by unintended recipients of any information
or other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
Notes or the transactions contemplated hereby or thereby.


(c)To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Lender or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Lender or the Swingline Lender, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount;


70



--------------------------------------------------------------------------------





provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Lender or the Swingline Lender in
its capacity as such.


(d)To the extent permitted by applicable law, each of the Loan Parties, the
Lenders, the Issuing Lender and the Administrative Agent shall not assert, and
hereby waives, any claim against any Indemnitee or any other party hereto, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the Transactions or the use of the proceeds thereof. For
the avoidance of doubt, nothing in this clause (d) shall affect the obligations
of the Borrower under clause (b) of this Section to indemnify any Indemnitee in
accordance with the provisions thereof.


(e)The Borrower shall not be liable for any liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, claims, costs, expenses and
disbursements which may be imposed on, incurred by or asserted against an
Indemnitee that is a Lender by another Lender or any entity which has purchased
or otherwise acquired a participation in any Loan, Commitment or interest herein
or in a Note of such Indemnitee to the extent such relate solely to or arise
solely out of actions taken or not taken by the Indemnitee Lender in connection
with matters that are of an “interbank nature”. To the extent that the
undertaking to indemnify, pay and hold harmless set forth in the preceding
sentence may be unenforceable because it is violative of any law or public
policy or otherwise, the Borrower shall contribute the maximum portion which it
is permitted to pay and satisfy under applicable law, to the payment and
satisfaction of all indemnified liabilities incurred by the Indemnitees or any
of them.


(f)All amounts due under this Section shall be payable promptly after written
demand therefor.


(g)Each Loan Party agrees that none of the Administrative Agent, any Lender or
any of their respective affiliates has any fiduciary relationship with or duty
to such Loan Party arising out of or in connection with this Agreement, and the
relationship between the Administrative Agent and the Lenders, on the one hand,
and the Loan Parties on the other hand, in connection herewith or therewith is
solely that of debtor and creditor. The Loan Parties have been advised that the
Lenders are engaged in a broad range of transactions that may involve interests
that differ from the Loan Parties’ interests and that the Lenders have no
obligation to disclose such interests and transactions to the Loan Parties.


SECTION 10.04 Successors and Assigns.The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Lender that issues any Letter of Credit), except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and (ii)
no Lender may assign or otherwise transfer its rights or obligations hereunder
except in accordance with this Section. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
(to the extent provided in paragraphs (e) and (f) of this Section) and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.


(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may


71



--------------------------------------------------------------------------------





assign to one or more assignees (other than a natural person (or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person), the Borrower or any of the Borrower’s Affiliates
or Subsidiaries, to any Defaulting Lender or any of its Subsidiaries or to any
Person who, upon becoming a Lender hereunder, would constitute a Defaulting
Lender or a Subsidiary thereof) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of (A) the Borrower; provided that (i) no
consent of the Borrower shall be required for an assignment to a Lender,
Affiliate of a Lender, an Approved Fund or, if an Event of Default has occurred
and is continuing, any other assignee and (ii) the consent of the Borrower shall
be deemed granted if the Borrower does not object to a proposed assignment
within ten Business Days of a request for its consent; (B) the Administrative
Agent, provided that no consent of the Administrative Agent shall be required
for an assignment of all or any portion of a Competitive Loan to a Lender, an
Affiliate of a Lender or an Approved Fund; (C) in the case of an assignment of
all or a portion of a Commitment or any Lender’s obligations in respect of its
Swingline Exposure, the Swingline Lender; and (D) in the case of an assignment
of all or a portion of a Commitment or any Lender’s obligations in respect of
its L/C Exposure, the Issuing Lender, (ii) Assignments shall be subject to the
following additional conditions: except in the case of an assignment to a Lender
or an Affiliate of a Lender or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$10,000,000 or, in the case of a Competitive Loan, $1,000,000, unless each of
the Borrower and the Administrative Agent otherwise consent provided that no
such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing; (iii) each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement, except that this clause (iii) shall not apply
to rights in respect of outstanding Competitive Loans,
(i)the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500, and
(ii)the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
related parties) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws. Upon acceptance and recording
pursuant to paragraph (d) of this Section, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 10.03). Without the prior written
consent of the Administrative Agent, no assignment shall be made to any Person
that bears a relationship to the Borrower described in Section 108(e)(4) of the
Code; provided that consent shall not be required to the extent the Borrower is
able to establish to the reasonable satisfaction of the Administrative Agent
that, as a result of such assignment, the assigned portion of such Loan will not
have original issue discount for U.S. federal income tax purposes, or will have
an amount of original issue discount for U.S. federal income tax purposes that
is exactly equal to the amount of original issue discount, if any, on the
remaining Loans. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes


72



--------------------------------------------------------------------------------





of this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (e) of this Section.


(c)The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent, the Issuing Lender and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time, upon reasonable prior
notice.
(d)Upon its receipt of a duly completed Assignment and Acceptance executed by an
assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.


(e)Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Swingline Lender or the Issuing Lender, sell participations to one or
more banks or other entities (other than a natural person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural person), the Borrower or any of the Borrower’s Affiliates or
Subsidiaries, any Defaulting Lender or any of its Subsidiaries or any Person
who, upon becoming a Lender hereunder, would constitute a Defaulting Lender or a
Subsidiary thereof) (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) the Borrower, the Administrative Agent, the Issuing
Lender and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement and (iv) without the prior written consent of the Administrative
Agent, no participation shall be sold to any Person that bears a relationship to
the Borrower described in Section 108(e)(4) of the Code; provided that consent
shall not be required to the extent the Borrower is able to establish to the
reasonable satisfaction of the Administrative Agent that, as a result of such
assignment, the assigned portion of such Loan will not have original issue
discount for U.S. federal income tax purposes, or will have an amount of
original issue discount for U.S. federal income tax purposes that is exactly
equal to the amount of original issue discount, if any, on the remaining Loans.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 10.02(b) that affects such Participant. Subject to paragraph (f) of this
Section, the Borrower agrees that each Lender shall be entitled to the benefits
of Sections 2.14, 2.15 and 2.16 for the account of any Participant from such
Lender to the extent that (i) such Lender would have been entitled to such
benefits had it not sold a participation to such Participant and (ii) such
Participant has suffered the same disadvantage as such Lender would have
suffered had it not sold such participation. Each Lender


73



--------------------------------------------------------------------------------





that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”). The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary.


(f)A Participant shall not be entitled to receive any greater payment under
Section 2.14, 2.15 or 2.16 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant unless
(solely with respect to Sections 2.14 and 2.15) the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant shall not be entitled to the benefits of Section 2.16 unless such
Participant complies with Section 2.16(f) and (h) as though it were a Lender (it
being understood that any forms required to be completed by such Participant
under Section 2.16(f) or (h) shall be delivered to the participating Lender).


(g)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement (including under its Notes, if any)
to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank or any other central banking
authority; provided that no such pledge or assignment shall release such Lender
from any of its obligations hereunder or substitute any such pledgee or assignee
for such Lender as a party hereto.


SECTION 10.05 Survival.All covenants, agreements, representations and warranties
made by the Loan Parties herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Loans, regardless
of any investigation made by any such other party or on its behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid and so long
as the Commitments have not expired or terminated. The provisions of Sections
2.14, 2.15, 2.16 and 10.03 and Article IX shall survive and remain in full force
and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the
Commitments or the termination of this Agreement or any provision hereof.


SECTION 10.06 Counterparts; Integration; Effectiveness.This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 5.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or e-mail shall be effective as delivery of a
manually executed counterpart of this Agreement.




74



--------------------------------------------------------------------------------





SECTION 10.07 Severability.Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.


SECTION 10.08 Adjustments; Right of Setoff.Except to the extent that this
Agreement or a court order expressly provides for payments to be allocated to a
particular Lender, if any Lender (a “Benefitted Lender”) shall receive any
payment of all or part of the Obligations owing to it (other than in connection
with an assignment made pursuant to Section 10.04), or receive any collateral in
respect thereof (whether voluntarily or involuntarily, by set-off, pursuant to
events or proceedings of the nature referred to in Section 8.07 or 8.08, or
otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of the Obligations owing to
such other Lender, such Benefitted Lender shall purchase for cash from the other
Lenders a participating interest in such portion of the Obligations owing to
each such other Lender, or shall provide such other Lenders with the benefits of
any such collateral, as shall be necessary to cause such Benefitted Lender to
share the excess payment or benefits of such collateral ratably with each of the
Lenders; provided, however, that if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefitted Lender, such purchase
shall be rescinded, and the purchase price and benefits returned, to the extent
of such recovery, but without interest.


(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without notice to the Borrower, any such notice
being expressly waived by the Borrower to the extent permitted by applicable
law, upon any Obligations becoming due and payable by the Borrower (whether at
the stated maturity, by acceleration or otherwise), to apply to the payment of
such Obligations, by setoff or otherwise, any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender, any affiliate thereof or any of their respective branches
or agencies to or for the credit or the account of the Borrower; provided that
if any Defaulting Lender shall exercise any such right of setoff, (i) all
amounts so set off shall be paid over immediately to the Administrative Agent
for further application in accordance with the provisions of this Agreement and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lender, the Swingline Lender and the Lenders and (ii) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the obligations owing to such Defaulting Lender
as to which it exercised such right of set-off. Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such application made
by such Lender, provided that the failure to give such notice shall not affect
the validity of such application.


SECTION 10.09 Governing Law; Jurisdiction; Consent to Service of Process.This
Agreement shall be construed in accordance with and governed by the law of the
State of New York.


(b)Each Loan Party hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the United States District
Court of the Southern District of New York sitting in the Borough of Manhattan
and any appellate court thereof, or if the United States District Court of the
Southern District of New York lacks subject matter jurisdiction, to the
exclusive jurisdiction of the Supreme Court of the State of New York sitting in
New York County and any appellate court thereof, in each case in any action or
proceeding arising out of or relating to this


75



--------------------------------------------------------------------------------





Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
Federal court (to the extent permitted by law) or in such New York State court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Administrative Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against any Loan Party or its properties in the courts of any jurisdiction.


(c)Each Loan Party hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph (b)
of this Section. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.


(d)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.


SECTION 10.10 WAIVER OF JURY TRIAL.EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


SECTION 10.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


SECTION 10.12 Confidentiality.


(a)The Lenders shall hold all Information obtained pursuant to this Agreement
which has been identified as such by the Borrower in accordance with their
customary procedures for handling confidential information of this nature and in
accordance with safe and sound banking practices, and in any event may make
disclosure (i) reasonably required by any
bona fide transferee or participant or prospective transferee or participant, or
relevant credit default or swap counterparty, in connection with the
contemplated transfer of any Note, Loan or Commitment or participation therein,
(ii) to any of its affiliates on a confidential basis, (iii) to its employees,
directors, agents, attorneys, accountants and other professional advisors or
those of any of its affiliates on a confidential basis, (iv) as required or
requested by any Governmental Authority or representative thereof or pursuant to
legal process, (v) to any credit insurance provider relating to the Borrower and
its obligations hereunder (vi) if such Information has been publicly disclosed,
(vii) in connection with the


76



--------------------------------------------------------------------------------





exercise of any remedy hereunder or under any Note, (viii) on a confidential
basis to any rating agency in connection with rating the Borrower or its
Subsidiaries or the Loans or (ix) if agreed by the Borrower in its sole
discretion; provided that, unless specifically prohibited by applicable law or
court order, each Lender shall notify the Borrower of any request by any
governmental agency or representative thereof (other than any such request in
connection with an examination of the financial condition of such Lender by such
governmental agency) or request pursuant to legal process for disclosure of any
such Information prior to disclosure of such Information so that either or both
of them may seek an appropriate protective order; and further, provided that in
no event shall any Lender be obligated or required to return any materials
furnished by the Borrower or any of its Subsidiaries. “Information” means all
information received from the Borrower relating to the Borrower or its business,
other than any such information that is available to the Administrative Agent or
any Lender on a non- confidential basis prior to disclosure by the Borrower and
other than information pertaining to this Agreement routinely provided by
arrangers to data service providers, including league table providers, that
serve the lending industry; provided, that in the case of information received
from the Borrower after the date hereof, such information is clearly identified
at the time of delivery as confidential.


(b)EACH LENDER ACKNOWLEDGES THAT INFORMATION FURNISHED TO IT PURSUANT TO THIS
AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER
AND ITS RELATED PARTIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.


(c)ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS RELATED
PARTIES. ACCORDINGLY, EACH LENDER ACKNOWLEDGES TO THE BORROWER AND THE
ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE
A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-
PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE
LAW.


SECTION 10.13 USA PATRIOT Act.Each Lender hereby notifies the Loan Parties that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Loan Parties, which
information includes the name and address of the Loan Parties and other
information that will allow such Lender to identify the Loan Parties in
accordance with the Act.


SECTION 10.14 Conversion of Currencies.


(a)If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum owing hereunder in one currency into another currency, each party
hereto agrees, to the fullest extent that it may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures in the relevant jurisdiction the first currency could be purchased
with


77



--------------------------------------------------------------------------------





such other currency on the Business Day immediately preceding the day on which
final judgment is given.


(b)The obligations of the Borrower in respect of any sum due to any party hereto
or any holder of the obligations owing hereunder (the “Applicable Creditor”)
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than the currency in which such sum is stated to be due hereunder (the
“Agreement Currency”), be discharged only to the extent that, on the Business
Day following receipt by the Applicable Creditor of any sum adjudged to be so
due in the Judgment Currency, the Applicable Creditor may in accordance with
normal banking procedures in the relevant jurisdiction purchase the Agreement
Currency with the Judgment Currency; if the amount of the Agreement Currency so
purchased is less than the sum originally due to the Applicable Creditor in the
Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment and to the fullest extent permitted by
applicable law, to indemnify the Applicable Creditor against such loss. The
obligations of the Borrower contained in this Section 10.14 shall survive the
termination of this Agreement and the payment of all other amounts owing
hereunder.


SECTION 10.15 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:


(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and


(b)
the effects of any Bail-In Action on any such liability, including, if
applicable:



(i)a reduction in full or in part or cancellation of any such liability;


(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or


other instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or


(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


ARTICLE XI


Loan Guaranty


SECTION 11.01 Guaranty. Each Loan Guarantor hereby agrees that it is jointly and
severally liable for, and, as primary obligor and not merely as surety,
absolutely and unconditionally guarantees to the Lenders and other holders of
Obligations from time to time the prompt payment when due, whether at stated
maturity, upon acceleration or otherwise, and at all times thereafter, of the
Obligations and all costs and expenses including, without limitation, all court
costs and attorneys’ fees


78



--------------------------------------------------------------------------------





and expenses paid or incurred by the Administrative Agent and the Lenders and
such other holders in endeavoring to collect all or any part of the Obligations
from, or in prosecuting any action against, the Borrower, any Loan Guarantor or
any other guarantor of all or any part of the Obligations (such costs and
expenses, together with the Obligations, collectively the “Guaranteed
Obligations”). Each Loan Guarantor further agrees that the Guaranteed
Obligations may be extended or renewed in whole or in part without notice to or
further assent from it, and that it remains bound upon its guarantee
notwithstanding any such extension or renewal.


SECTION 11.02 Guaranty of Payment. This Loan Guaranty is a guaranty of payment
and not of collection. Each Loan Guarantor waives any right to require the
Administrative Agent or any Lender or other holder of obligations to sue the
Borrower, any Loan Guarantor, any other guarantor, or any other Person obligated
for all or any part of the Guaranteed Obligations (each, an “Obligated Party”),
or otherwise to enforce its payment against any collateral securing all or any
part of the Guaranteed Obligations.


SECTION 11.03 No Discharge or Diminishment of Loan Guaranty.


(a)Except as otherwise provided for herein, the obligations of each Loan
Guarantor hereunder are continuing, unconditional and absolute and not subject
to any reduction, limitation, impairment, discharge, termination, or otherwise
affected by for any reason (other than the indefeasible payment in full in cash
of the Guaranteed Obligations), including: (i) any claim of waiver, release,
extension, renewal, settlement, surrender, alteration, or compromise of any of
the Guaranteed Obligations, by operation of law or otherwise; (ii) any
amendment, waiver or modification of or supplement to any provision of any
agreement relating to the Guaranteed Obligations; (iii) any change in the
corporate existence, structure or ownership of the Borrower or any other
guarantor of or other person liable for any of the Guaranteed Obligations; (iv)
any insolvency, bankruptcy, reorganization or other similar proceeding affecting
any Obligated Party, or their assets or any resulting release or discharge of
any obligation of any Obligated Party; (v) any release, non-perfection, or
invalidity of any indirect or direct security for the obligations of the
Borrower for all or any part of the Guaranteed Obligations or any obligations of
any other guarantor of or other person liable for any of the Guaranteed
Obligations; (vi) the existence of any claim, setoff or other rights which any
Loan Guarantor may have at any time against any Obligated Party, the
Administrative Agent, any Lender, or any other person, whether in connection
herewith or in any unrelated transactions; (vii) the failure of the
Administrative Agent or any Lender or other holder of Obligations to assert any
claim or demand or to enforce any remedy with respect to all or any part of the
Guaranteed Obligations; (viii) any action or failure to act by the
Administrative Agent or any Lender with respect to any collateral securing any
part of the Guaranteed Obligations; or (ix) any default, failure or delay,
willful or otherwise, in the payment or performance of any of the Guaranteed
Obligations, or any other circumstance, act, omission or delay that might in any
manner or to any extent vary the risk of such Loan Guarantor or that would
otherwise operate as a discharge of any Loan Guarantor as a matter of law or
equity (other than the indefeasible payment in full in cash of the Guaranteed
Obligations). Each Loan Guarantor waives diligence, presentment, protest, demand
for payment and notice of default or nonpayment to or upon the Borrower, any
other Loan Guarantor or any other Person with respect to the Obligations.


(b)The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment, or termination whatsoever by reason
of the invalidity, illegality, or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Loan Guarantor, of the Guaranteed
Obligations or any part thereof.




79



--------------------------------------------------------------------------------





SECTION 11.04 Rights of Subrogation. No Loan Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification that it has against any Obligated Party, or any
collateral, until the Loan Parties and the Loan Guarantors have fully performed
all their obligations to the Administrative Agent and the Lenders.


SECTION 11.05 Reinstatement; Stay of Acceleration. If at any time any payment of
any portion of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy, or reorganization of the
Borrower or otherwise, each Loan Guarantor’s obligations under this Loan
Guaranty with respect to that payment shall be reinstated at such time as though
the payment had not been made and whether or not the Administrative Agent and
the Lenders are in possession of this Loan Guaranty. If acceleration of the time
for payment of any of the Guaranteed Obligations is stayed upon the insolvency,
bankruptcy or reorganization of the Borrower, all such amounts otherwise subject
to acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the Loan Guarantors forthwith on
demand by the Lender.


SECTION 11.06 Maximum Liability. The provisions of this Loan Guaranty are
severable, and in any action or proceeding involving any state corporate law, or
any state, federal or foreign bankruptcy, insolvency, reorganization or other
law affecting the rights of creditors generally, if the obligations of any Loan
Guarantor under this Loan Guaranty would otherwise be held or determined to be
avoidable, invalid or unenforceable on account of the amount of such Loan
Guarantor's liability under this Loan Guaranty, then, notwithstanding any other
provision of this Loan Guaranty to the contrary, the amount of such liability
shall, without any further action by the Loan Guarantors or the Lenders, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant Loan Guarantor's “Maximum Liability”.
Each Loan Guarantor agrees that the Guaranteed Obligations may at any time and
from time to time exceed the Maximum Liability of each Loan Guarantor without
impairing this Loan Guaranty or affecting the rights and remedies of the Lenders
hereunder, provided that, nothing in this sentence shall be construed to
increase any Loan Guarantor's obligations hereunder beyond its Maximum
Liability.


SECTION 11.07 Release of S&P from Guaranty. The Guarantee by S&P as a Loan
Guarantor pursuant to this Loan Guaranty shall terminate and be of no further
force or effect and S&P shall be deemed to be released from all obligations
under this Loan Guaranty at such time as S&P ceases to guarantee Indebtedness,
other than a discharge through payment thereon, under any Credit Facility of the
Borrower, other than any such Credit Facility of the Borrower the Guarantee of
which by S&P will be released concurrently with the release of S&P’s Guarantee
of the Guaranteed Obligations (the “Guarantor Release”); provided that if at any
time after the Guarantor Release S&P Guarantees Indebtedness under any Credit
Facility of the Borrower, S&P’s obligations under this Loan Guaranty shall be
automatically reinstated at such time as though the Guarantor Release had not
occurred.


80



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.




S&P GLOBAL INC.,
as Borrower


By: /s/ Edward J. Haran
Name: Edward J. Haran
Title: SVP and Treasurer




81



--------------------------------------------------------------------------------









STANDARD & POOR'S FINANCIAL SERVICES
LLC, as Loan Guarantor


By: /s/ Edward J. Haran
Name: Edward J. Haran
Title: Treasurer




82



--------------------------------------------------------------------------------











JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Swingline Lender, Issuing Lender and Lender


By: /s/ Bruce S. Borden
Name: Bruce S. Borden
Title: Executive Director






83



--------------------------------------------------------------------------------











BANK OF AMERICA, N.A.,
as Syndication Agent, Issuing Lender and Lender


By: /s/ Jonathan Tristan
Name: Jonathan Tristan
Title: Vice President


84



--------------------------------------------------------------------------------







CITIBANK, N.A.,
as Documentation Agent and Lender


By: /s/ Michael Vondrisk
Name: Michael Vondrisk
Title: Vice President










85



--------------------------------------------------------------------------------









DEUTSCHE BANK SECURITIES INC.,
as Documentation Agent


By: /s/ Ross Levitsky
Name: Ross Levitsky
Title: Managing Director




By: /s/ Robert Danziger
Name: Robert Danziger
Title: Managing Director






DEUTSCHE BANK AG NEW YORK BRANCH,
as Lender


By: /s/ Ming K Chu
Name: Ming K Chu
Title: Director


By: /s/ Virginia Cosenza
Name: Virginia Cosenza
Title: Vice President








86



--------------------------------------------------------------------------------









Mizuho Bank, Ltd.,
as Lender


By: /s/ Nelson Chang
Name: Nelson Chang
Title: Authorized Signatory




87



--------------------------------------------------------------------------------











MORGAN STANLEY BANK, N.A.,
as Lender




By: /s/ Michael King
Name: Michael King
Title: Authorized Signatory








88



--------------------------------------------------------------------------------











THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Documentation Agent and Lender




By: /s/ Ola Anderssen
Name: Ola Anderssen
Title: Director














89



--------------------------------------------------------------------------------









GOLDMAN SACHS BANK USA,
as a Lender




By: /s/ Rebecca Kratz
Name: Rebecca Kratz
Title: Authorized Signaory








90



--------------------------------------------------------------------------------







The Bank of Nova Scotia,
as a Lender




By: /s/ Laura Gimena
Name: Laura Gimena
Title: Director




91



--------------------------------------------------------------------------------











U.S. BANK NATIONAL ASSOCIATION,
as a Lender




By: /s/ Magnus McDowell
Name: Magnus McDowell
Title: Senior Vice President
















92



--------------------------------------------------------------------------------









CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Lender




By: /s/ Doreen Barr
Name: Doreen Barr
Title: Authorized Signatory




By: /s/ Warren Van Heyst
Name: Warren Van Heyst
Title: Authorized Signatory




93



--------------------------------------------------------------------------------









The Northern Trust Company,
as a Lender




By: /s/ Sophia Love
Name: Sophia Love
Title: Senior Vice President




94



--------------------------------------------------------------------------------









BANK OF MONTREAL,
as a Lender




By: /s/ Jordan Murphy
Name: Jordan Murphy
Title: Director




95



--------------------------------------------------------------------------------









SunTrust Banks, Inc.,
as a Lender




By: /s/ James W. Ford
Name: James W. Ford
Title: Managing Director












96



--------------------------------------------------------------------------------





Schedule 2.01


COMMITMENTS








Name of Lender
Commitment
JPMorgan Chase Bank, N.A.
$125,000,000.00
Bank of America, N.A.
$125,000,000.00
Citibank, N.A.
$125,000,000.00
Deutsche Bank AG New York Branch
$125,000,000.00
Mizuho Bank, Ltd.
$125,000,000.00
Morgan Stanley Bank, N.A.
$62,500,000.00
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$62,500,000.00
Goldman Sachs Bank USA
$80,000,000.00
The Bank of Nova Scotia
$80,000,000.00
U.S. Bank National Association
$80,000,000.00
Credit Suisse AG, Cayman Islands Branch
$60,000,000.00
The Northern Trust Company
$60,000,000.00
Bank of Montreal, Chicago Branch
$45,000,000.00
SunTrust Bank
$45,000,000.00
Total
$1,200,000,000.00





97



--------------------------------------------------------------------------------





Schedule 4.01




MATERIAL SUBSIDIARIES




Standard & Poor’s Financial Services LLC S&P Global Market Intelligence, Inc.
S&P Opco, LLC




98



--------------------------------------------------------------------------------





Schedule 4.05




MATERIAL LITIGATION




None.




99



--------------------------------------------------------------------------------





Schedule 7.02




EXISTING LIENS




None.




100



--------------------------------------------------------------------------------





Schedule 7.05




EXISTING INDEBTEDNESS




None.




101



--------------------------------------------------------------------------------





EXHIBIT A


[FORM OF] ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.


1.
Assignor:



2.
Assignee:

[and is an Affiliate/Approved Fund of [identify Lender]1 


3.
Borrower:    S&P Global Inc.



4.
Administrative Agent:    JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement



5.
Credit Agreement:    The Five-Year Credit Agreement, dated as of [ ], 2017,
among S&P

Global Inc., the Loan Guarantors party thereto, the Lenders party thereto, Bank
of America, N.A., as Syndication Agent, and JPMorgan Chase Bank, N.A., as
Administrative Agent.


6.
Assigned Interest:




--------------------------------------------------------------------------------



1 Select as applicable.




102



--------------------------------------------------------------------------------





Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders
Principal Amount Assigned (and identifying information as to individual
Competitive Loans)
Percentage Assigned of Facility/Commitment (set forth, to at least 9 decimals,
as a percentage of the Facility and the aggregate Commitments of all Lenders
thereunder)
Commitment Assigned:
$
$
%
Revolving Loans:
$
$
%
Competitive Loans:
$
$
%



Effective Date:    , 20 [TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL
BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]


If the Assignee is not already a Lender under the Credit Agreement, the Assignee
agrees to deliver to the Administrative Agent a completed Administrative
Questionnaire in which the Assignee designates one or more Credit Contacts to
whom all syndicate-level information (which may contain material non-public
information about the Borrower and its Related Parties) will be made available
and who may receive such information in accordance with the Assignee’s
compliance procedures and applicable laws, including federal and state
securities laws.


The [Assignee/Assignor] shall pay the fee payable to the Administrative Agent
pursuant to Section 10.04(b) of the Credit Agreement.


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR                ASSIGNEE


[NAME OF ASSIGNOR]        [NAME OF ASSIGNEE]




By:
By:     

Name:
Name:

Title:
Title:



Consented to and Accepted:


JPMORGAN CHASE BANK, N.A., as Administrative Agent2 


By:     
Name:
Title:


[Consented to:]3 



--------------------------------------------------------------------------------



2 To be added only if the consent of the Administrative Agent is required by
Section 10.04(b) of the Credit Agreement.


3 To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, Issuing Lender) is required by Section 10.04(b) of the Credit
Agreement.






103



--------------------------------------------------------------------------------





S&P GLOBAL INC., as Borrower


By:


Name:
Title:




[NAME OF ANY OTHER RELEVANT PARTY]


By:


Name:
Title:








































104



--------------------------------------------------------------------------------





ANNEX 1 to EXHIBIT A




STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION


1.Representations and Warranties.


1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of the
Credit Agreement or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under the Credit Agreement.


1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of Section 2.16(f) of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender.


2.Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.


3.General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or e-mail shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.




105



--------------------------------------------------------------------------------





EXHIBIT B




[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)




Reference is made to the Five-Year Credit Agreement, dated as of [ ], 2017 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among S&P Global Inc. (the “Borrower”), the Loan Guarantors party
thereto, the Lenders party thereto, Bank of America, N.A., as syndication agent,
and JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”). Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.              (the “Non-U.S. Lender”) is providing this
certificate pursuant to Section 2.16(f) of the Credit Agreement.


Pursuant to the provisions of Section 2.16(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code of 1986,
as amended (the “Code”), (iii) it is not a “10-percent shareholder” of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it is not
a “controlled foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code, and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN or W-8BEN-E. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]




By:


Name:
Title:


Date:     ,    , 20[ ]


106



--------------------------------------------------------------------------------









[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)




Reference is made to the Five-Year Credit Agreement, dated as of [ ], 2017 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among S&P Global Inc. (the “Borrower”), the Loan Guarantors party
thereto, the Lenders party thereto, Bank of America, N.A., as syndication agent,
and JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”). Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.              (the “Non-U.S. Lender”) is providing this
certificate pursuant to Section 2.16(f) of the Credit Agreement.


Pursuant to the provisions of Section 2.16(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a “bank” extending credit pursuant to a
loan agreement entered into in the ordinary course of its business within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended
(the “Code”), (iv) none of its direct or indirect partners/members is a
“10-percent shareholder” of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, (v) none of its direct or indirect partners/members is
a “controlled foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code, and (vi) the interest payments in question are
not effectively connected with the undersigned’s or its direct or indirect
partners/members’ conduct of a U.S. trade or business.


The undersigned has furnished the Administrative Agent and the Borrower with
Internal Revenue Service Form W-8IMY accompanied by one of the following forms
from each of its partners/members that is claiming the portfolio interest
exemption: (i) an Internal Revenue Service Form W-8BEN or W-8BEN-E or (ii) an
IRS Form W-8IMY accompanied by an Internal Revenue Service Form W-8BEN or
W-8BEN-E from each of such partner’s/member’s beneficial owners that is claiming
the portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]




By:


Name:
Title:


Date:    ,    , 20[ ]


107



--------------------------------------------------------------------------------





[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)




Reference is made to the Five-Year Credit Agreement, dated as of [ ], 2017 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among S&P Global Inc. (the “Borrower”), the Loan Guarantors party
thereto, the Lenders party thereto, Bank of America, N.A., as syndication agent,
and JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”). Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.             (the “Non-U.S. Lender”) is providing this
certificate pursuant to Section 2.16(f) of the Credit Agreement.


Pursuant to the provisions of Section 2.16(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a “bank” extending credit pursuant to a loan agreement entered into in
the ordinary course of its business within the meaning of Section 881(c)(3)(A)
of the Internal Revenue Code of 1986, as amended (the “Code”), (iii) it is not a
“10-percent shareholder” of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, (iv) it is not a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code, and
(v) the interest payments in question are not effectively connected with the
undersigned’s conduct of a U.S. trade or business.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on Internal Revenue Service Form W-8BEN or W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]




By:


Name:
Title:


Date:    ,    , 20[ ]


108



--------------------------------------------------------------------------------





[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)




Reference is made to the Five-Year Credit Agreement, dated as of [ ], 2017 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among S&P Global Inc. (the “Borrower”), the Loan Guarantors party
thereto, the Lenders party thereto, Bank of America, N.A., as syndication agent,
and JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”). Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.             (the “Non-U.S. Lender”) is providing this
certificate pursuant to Section 2.16(f) of the Credit Agreement.


Pursuant to the provisions of Section 2.16(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code of 1986,
as amended (the “Code”), (iv) none of its direct or indirect partners/members is
a “10-percent shareholder” of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, (v) none of its direct or indirect partners/members is
a “controlled foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code, and (vi) the interest payments in question are
not effectively connected with the undersigned’s or its direct or indirect
partners/members’ conduct of a U.S. trade or business.


The undersigned has furnished its participating Lender with Internal Revenue
Service Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an
Internal Revenue Service Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY
accompanied by an Internal Revenue Service Form W-8BEN or W-8BEN-E from each of
such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]




By:
Name:
Title:


Date:    ,    , 20[ ]




109



--------------------------------------------------------------------------------





EXHIBIT C


FORM OF OPINION OF GENERAL COUNSEL OR ANY DEPUTY GENERAL COUNSEL OF BORROWER




110



--------------------------------------------------------------------------------





Execution Version














June 30, 2017






To JPMorgan Chase Bank, N.A., as Administrative Agent


To each of the Lenders listed on Schedule I hereto:


I am the Deputy General Counsel of S&P Global Inc., a New York corporation (the
“Borrower”). This opinion is being furnished to you pursuant to Section 5.01 (b)
of that certain Credit Agreement, dated as of June 30, 2017 (the “Agreement”),
among the Borrower, Standard
& Poor’s Financial Services LLC (the “Loan Guarantor”, together with the
Borrower, the “Loan Parties”), each of the Lenders (the “Lenders”) listed herein
and JPMorgan Chase Bank, N.A., as Administrative Agent (the “Administrative
Agent”). The undersigned has prepared this opinion and delivered it to the
Lenders for their benefit at the request of the Borrower. Unless otherwise
defined herein, the meanings of the capitalized terms used in this opinion shall
be the same as those in the Agreement.


I advise you that, in my opinion:


1.
Each Loan Party is duly organized, validly existing and in good standing under
the laws of the state of its organization and has all requisite power and
authority to own, operate and lease its properties and to carry on its business
as now conducted and proposed to be conducted. Each Loan Party is in good
standing in each jurisdiction in which the nature of the business conducted or
the properties or assets owned or leased by it makes such qualification
reasonably necessary and where the failure to qualify would have a Material
Adverse Effect.



2.
Each Loan Party has all requisite corporate or limited liability company (as
applicable) power and authority to execute, deliver and perform its obligations
under the Agreement. The execution, delivery and performance of the Agreement by
each Loan Party, and in the case of the Borrower, the borrowing of the Loans and
the issuance of the Letters of Credit, have been duly authorized by all
necessary corporate or limited liability company (as applicable) action by such
Loan Party.



3.
The execution, delivery and performance by each Loan Party of the Agreement, and
in the case of the Borrower, the borrowing of the Loans and the issuance of the
Letters of Credit, does not and will not (i) violate any provision of law
applicable to such Loan Party, the certificate of incorporation or by-laws of
such Loan





111



--------------------------------------------------------------------------------





Execution Version




Party, or any order, judgment or decree of any court or other agency of
government binding on such Loan Party, (ii) conflict with, result in a breach of
or constitute (with due notice or lapse of time or both) a default under any
contractual obligation of such Loan Party, (iii) result in or require the
creation or imposition of any Lien upon any of the material properties or assets
of such Loan Party or (iv) require any approval of stockholders or any approval
or consent of any Person under any contractual obligation of such Loan Party
other than such approvals or consents which have been obtained or will be
obtained on or before the Effective Date; except for any violation, conflict,
default, breach, Lien or lack of approval the existence of which would not have
a Material Adverse Effect.


4.
Each Loan Party has duly executed and delivered the Agreement. The Agreement,
and each of the Notes when executed and delivered by the Borrower, is the legal,
valid and binding obligation of each Loan Party party thereto, enforceable
against such Loan Party in accordance with its terms, except as enforceability
may be limited by the application of bankruptcy, reorganization, insolvency,
moratorium and other laws affecting creditors’ rights generally from time to
time in effect and to general equitable principles.



5.
Except as disclosed in the Borrower’s Report on Form 10-K for the year ended
December 31, 2016 and the Borrower’s Report on Form 10-Q for the quarter ended
March 31, 2017 or in Schedule 4.05 to the Agreement, there is no action, suit,
proceeding, governmental investigation or arbitration of which I have knowledge
(whether or not purportedly on behalf of such Loan Party) at law or in equity or
before or by any Governmental Authority, domestic or foreign, pending or, to my
knowledge, threatened against such Loan Party or affecting any property of such
Loan Party which (i) challenges the validity of the Agreement or any Note or
(ii) could reasonably be expected to have a Material Adverse Effect.



6.
The execution, delivery and performance by each Loan Party of the Agreement, and
the issuance delivery and performance by the Borrower of the Notes, does not and
will not require any registration with, consent or approval of, or notice to, or
other action to, with or by, any federal, state or other governmental authority
or regulatory body other than any such registration, consent, approval, notice
or other action which has been duly made, given or taken.



7.
The Borrower is not an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.





112



--------------------------------------------------------------------------------





Execution Version




8.
No Loan Party is subject to regulation under any federal or state statute or
regulation limiting its ability to incur or guaranty indebtedness for money
borrowed as contemplated by the Agreement.



I am admitted to practice law in the State of New York. No opinion is expressed
herein with respect to any laws other than those of the State of New York and
the United States.


[Signature Page to Follow]






Very truly yours,






Katherine J. Brennan




113



--------------------------------------------------------------------------------





SCHEDULE I




Name of Lender
JPMorgan Chase Bank, NA
Bank of America, N.A.
Citibank, N.A.
Deutsche Bank AG New York Branch
Mizuho Bank, Ltd.
Morgan Stanley Bank, N.A.
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
The Bank of Nova Scotia
Goldman Sachs Bank USA
U.S. Bank National Association
The Northern Trust Company
Bank of Montreal, Chicago Branch
SunTrust Bank
Credit Suisse Group AG, Cayman Islands Branch





114



--------------------------------------------------------------------------------





EXHIBIT D
[FORM OF] JOINDER AGREEMENT




THIS JOINDER AGREEMENT (this “Agreement”), dated as of        , , 20 , is
entered into between    , a    (the "New Subsidiary") and JPMORGAN CHASE BANK,
N.A., in its capacity as administrative agent (the “Administrative Agent”) under
that certain Five-Year Credit Agreement, dated as of [ ], 2017 among S&P Global
Inc. (the “Borrower”), the Loan Guarantors party thereto, the Lenders party
thereto, Bank of America, N.A., as syndication agent, and the Administrative
Agent (as the same may be amended, modified, extended or restated from time to
time, the “Credit Agreement”). All capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Credit Agreement.


The New Subsidiary and the Administrative Agent, for the benefit of the Lenders,
hereby agree as follows:


1.The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a “Loan
Guarantor” for all purposes of the Credit Agreement and shall have all of the
obligations of a Loan Guarantor thereunder as if it had executed the Credit
Agreement. The New Subsidiary hereby agrees to be bound by all of the guaranty
obligations set forth in Article XI of the Credit Agreement. Without limiting
the generality of the foregoing terms of this paragraph 1, the New Subsidiary,
subject to the limitations set forth in Section 11.06 of the Credit Agreement,
hereby guarantees, jointly and severally with any other Loan Guarantor, to the
Administrative Agent and the Lenders, as provided in Article XI of the Credit
Agreement, the prompt payment and performance of the Guaranteed Obligations in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration or otherwise) strictly in accordance with the terms thereof and
agrees that if any of the Guaranteed Obligations are not paid or performed in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration or otherwise), the New Subsidiary will, jointly and severally
together with any other Loan Guarantor, promptly pay and perform the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, as a
mandatory prepayment, by acceleration or otherwise) in accordance with the terms
of such extension or renewal.


2.If required, the New Subsidiary is, simultaneously with the execution of this
Agreement, executing and delivering such other documents and instruments as
requested by the Administrative Agent in accordance with the Credit Agreement.


3.The address of the New Subsidiary for purposes of Section 10.01 of the Credit
Agreement is as follows:


                                                    
                                                    
                                                    




4.The New Subsidiary hereby waives acceptance by the Administrative Agent and
the Lenders of the guaranty by the New Subsidiary upon the execution of this
Agreement by the New Subsidiary.
5.This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument.


6.THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.


IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted


115



--------------------------------------------------------------------------------





by its authorized officer, as of the day and year first above written.




[NEW SUBSIDIARY]


By:
Name:     
Title:     




Acknowledged and accepted:


JPMORGAN CHASE BANK, N.A., as Administrative Agent


By:
Name:     
Title:


116

